Exhibit 10.30




ISO New England Inc.

FERC Electric Tariff No. 3

Section II - Open Access Transmission Tariff

Schedule 21-NU

Original Sheet No. 3200





























































SCHEDULE 21-NU

NORTHEAST UTILITIES COMPANIES

LOCAL SERVICE SCHEDULE

















































Issued by: Lisa J. Thibdaue

Vice President, Rates Regulatory Affairs

Northeast Utilities Companies

Issued on: December 22, 2004

Effective: With notice, on or after February 1, 2005








--------------------------------------------------------------------------------

I.

COMMON SERVICE PROVISIONS




1.

Definitions




1.1

Ancillary Services: see Tariff II.1.2




1.2

Annual Transmission Costs: The total annual cost of the Transmission System for
purposes of Network Integration Transmission Service shall be the amount
specified in Attachments NU-H and NU-I, until amended by the Companies or
modified by the Commission.




1.3

Annual True Up: The reconciliation to actual costs and actual loads of the
estimated costs and loads costs used for billing purposes under Section 7.0 of
this Local Service Schedule for any Service Year.




1.4

Application: see Tariff II.1.4




1.5

Category A Load Ratio Share: Ratio of a Transmission Customer's Category A
Network Load to the NU Companies’ total load computed in accordance with
Sections 34.3 and 34.4 of the Network Integration Transmission Service under
Part III of the Tariff and calculated on a rolling twelve month basis. Also
referred to as “Load Ratio Share”.




1.6

Category B Load Ratio Share: Ratio of a Transmission Customer’s Category B
Network Load for a state or area in which Localized Facilities are located to
the monthly transmission system peak Load for the state or area, and calculated
on a rolling twelve month basis. Category B Load Ratio share will be calculated
for each state or area where Localized Facilities are located.




1.7

Commission: see Tariff I.2.2(c) & II.1.8




1.8

Completed Application: see Tariff II.1.9




1.9

Control Area: see Tariff II.1.11




1.10

Curtailment: see Tariff II.1.15




1.11

Delivering Party: see Tariff II.1.17




1.12

Designated Agent: see Tariff I.2.2(e). Also, the Designated Agent of the NU
Companies is the Northeast Utilities Service Company ("NUSCO") which is a
subsidiary of Northeast Utilities ("NU").




1.13

Direct Assignment Facilities: see Tariff II.1.18




1.14

Eligible Customer: see Tariff II.1.21




1.15

Facilities Study: see Tariff II.1.29




1.16

Firm Point-To-Point Transmission Service: see Tariff II.1.31




1.17

Good Utility Practice: see Tariff II.1.35








--------------------------------------------------------------------------------

1.18

Hydro-Quebec Facilities: The Phase I and Phase II Direct Current facilities
located between the United States/Canadian border, Comerford Substation in New
Hampshire and the extension of the line to Sandy Pond Substation in
Massachusetts.




1.19

Hydro-Quebec Load Ratio Share: Ratio of a Transmission Customer's monthly
maximum usage of the Hydro-Quebec Facilities by its Network Load (expressed in
kilowatts) to the average of the NU Companies’ twelve monthly maximum transfer
limits (expressed in kilowatts) on its share of the Phase I and Phase II Direct
Current Facilities for the calendar year prior to the Service Year.




1.20

Interest: The amount computed in accordance with the Commission’s regulations at
18 CFR §35.19a(a)(2)(iii). Interest on deposits and shall be calculated from the
day the deposit check is credited to the NU Companies’ account.




1.21

Interruption: A reduction in non-firm transmission service due to economic
reasons pursuant to Schedule 21 I.2(g)




1.22

Load Shedding: see Tariff II.1.49




1.23

Local Point-To-Point Service: see Tariff II.1.60




1.24

Localized Facilities: Facilities, the cost of which, the New England System
Operator determines should not be included in Attachment F of the Tariff revenue
requirements calculation.




1.25

Long-Term Firm Point-To-Point Transmission Service: see Tariff II.1.32 & II.1.65




1.26

Market Rule 1: see Tariff II.1.68




1.27

Native Load Customers: see Tariff II.1.78




1.28

NEPOOL: see Tariff II.1.80




1.29

NEPOOL Agreement: see Tariff II.1.81




1.30

NEPOOL Tariff: [deleted]




1.31

Network Customer: see Tariff II.1.82




1.32

Network Integration Transmission Service: Also referred to as Local Network
Service. See Tariff II.1.58




1.33

Network Load: The load that a Network Customer designates for Network
Integration Transmission Service. The Network Customer's Network Load shall
include all load served by the output of any Network Resources designated by the
Network Customer. A Network Customer may elect to designate less than its total
load as Network Load but may not designate only part of the load at a discrete
Point of Delivery. Where an Eligible Customer has elected not to designate a
particular load at discrete points of delivery as Network Load, the Eligible
Customer is responsible for making separate arrangements for any Point-To-Point
Transmission Service that may be necessary for such non-designated load.




1.34

Network Operating Agreement: An executed agreement that contains the terms and
conditions under which the Network Customer shall operate its facilities and the
technical and operational





--------------------------------------------------------------------------------

matters associated with the implementation of Network Integration Transmission
Service under Part III of the Tariff.




1.35

Network Operating Committee: [deleted]




1.36

Network Resource: see Tariff II.1.83




1.37

Network Upgrades: Modifications or additions to transmission-related facilities
that are integrated with and support the NU Companies’ overall Transmission
System for the general benefit of all users of such Transmission System.




1.38

New England System Operator: ISO New England, Inc.(“ISO”) or its successor
entity.




1.39

Non-Firm Point-To-Point Transmission Service: see Tariff II.1.87




1.40

Non-PTF: Tariff II.1.89




1.41

.Open Access Same-Time Information System (OASIS): see Tariff II.1.92




1.42

Part I: [deleted]




1.43

Part II: [deleted]




1.44

Part III: [deleted]




1.45

Party(ies): The NU Companies and the Transmission Customer receiving service
under the Tariff.




1.46

Point(s) of Delivery: see Tariff II.1.101




1.47

Point(s) of Receipt: see Tariff II.1.102




1.48

Point-To-Point Transmission Service: see Tariff II.1.103




1.49

Power Purchaser: see Tariff II.1.108




1.50

PTF or Pool Transmission Facilities: see Tariff II.1.109




1.51

Receiving Party: see Tariff II.1.116




1.52

Regional Transmission Group (RTG): [deleted]




1.53

Reserved Capacity: The maximum amount of capacity and/or energy that the NU
Companies agrees to transmit for the Transmission Customer over the NU
Companies’ Transmission System between the Point(s) of Receipt and the Point(s)
of Delivery under Part II of the Tariff. Reserved Capacity shall be expressed in
increments of 10 kW or greater on a sixty (60) minute interval (commencing on
the clock hour) basis.




1.54

Service Agreement: see Tariff II.1.132




1.55

Service Commencement Date: see Tariff II.1.133





--------------------------------------------------------------------------------




1.56

Short-Term Firm Point-To-Point Transmission Service: Firm Point-To-Point
Transmission Service with a term of less than one year.




1.57

Service Year: The calendar year in which the Transmission Customer is receiving
service under this Local Service Schedule.




1.58

System Impact Study: see Tariff II.1.136




1.59

Tariff: see Tariff I.2.2(hh)




1.60

Third-Party Sale: see Tariff II.1.137




1.61

Transmission Customer: see Tariff I.2.2(gg)




1.62

NU Companies: The Northeast Utilities Companies (or "NU Companies") which
consists of The Connecticut Light and Power Company, Western Massachusetts
Electric Company, Holyoke Water Power Company, Holyoke Power and Electric
Company, and Public Service Company of New Hampshire, each an operating company
of Northeast Utilities ("NU").




1.63

NU Companies’ Monthly Transmission System Peak: The maximum firm usage of the NU
Companies Transmission System in a calendar month (this does not include load
exclusively connected to PTF).




1.64

NU Companies’ Transmission System: The PTF and non-PTF facilities owned,
controlled or operated by the NU Companies that are used to provide transmission
service under this Local Service Schedule. This includes PTF facilities whose
costs are not included in the regional rate.




1.65

Transmission Service: Point-To-Point Transmission Service provided under this
Local Service Schedule on a firm and non-firm basis.




2.

Reservation Priority For Existing Firm Service Customers: see Schedule 21 Part I
§ 1.b




3.

Ancillary Services: Ancillary Services are needed with transmission service to
maintain reliability within and among the Control Areas affected by the
transmission service. The NU Companies are required to provide (or offer to
arrange with the New England System Operator as discussed below), and the
Transmission Customer is required to purchase, the following Ancillary Service
(i) Scheduling, System Control and Dispatch.




The Transmission Customer serving load within the NU Companies’ Control Area
shall also obtain the following ancillary services: (i) Reactive Supply and
Voltage Control from Generation Sources, (ii) Regulation and Frequency Response,
(iii) Energy Imbalance, (iv) Operating Reserve - Spinning, and (v) Operating
Reserve - Supplemental.  The Transmission Customer serving load within the NU
Companies’ Control Area is required to acquire the appropriate Ancillary
Services, whether from the New England System Operator, NU Companies, another
party, or by self-supply.




The Transmission Customer may not decline the NU Companies’ or the New England
System Operator’s offers of appropriate Ancillary Services unless it
demonstrates that it has acquired the Ancillary Services from another source.
The Transmission Customer must list in its Application which Ancillary Services
it will purchase from the NU Companies.





--------------------------------------------------------------------------------




If the NU Companies are unable to provide Scheduling, System Control and
Dispatch, the NU Companies can fulfill their obligation to provide this
Ancillary Service by acting as the Transmission Customer's agent to secure this
Ancillary Service from the New England System Operator. The Transmission
Customer may elect to (i) have the NU Companies act as its agent to obtain
Scheduling, System Control and Dispatch, (ii) secure Scheduling, System Control
and Dispatch directly from the New England System Operator, or from a third
party.




The NU Companies or New England System Operator shall specify the rate treatment
and all related terms and conditions in the event of an unauthorized use of
Ancillary Services by the Transmission Customer.




The specific Ancillary Services, prices and/or compensation methods are
described on the Schedule that is attached to and made a part of the Tariff.
Three principal requirements apply to discounts for Ancillary Services provided
by the NU Companies in conjunction with their provision of transmission service
as follows: (1) any offer of a discount made by the NU Companies must be
announced to all Eligible Customers solely by posting on the OASIS, (2) any
customer-initiated requests for discounts (including requests for use by one’s
wholesale merchant or an affiliate’s use) must occur solely by posting on the
OASIS, and (3) once a discount is negotiated, details must be immediately posted
on the OASIS. A discount agreed upon for an Ancillary Service must be offered
for the same period to all Eligible Customers on the NU Companies’ system




4.

Open Access Same-Time Information System (OASIS): see Tariff II.5




5.

Local Furnishing Bonds: see Tariff II.6




5.1

Facilities Financed by Local Furnishing Bonds see Tariff II.6.1




5.2

Alternative Procedures for Requesting Transmission Service see Tariff II.6.2




6.

Reciprocity: see Tariff II.7




7.

Billing and Payment




7.1

Billing Procedure: Within a reasonable time after the first day of each month,
the NU Companies shall submit an invoice to the Transmission Customer for the
charges for all services furnished under the Tariff during the preceding month.
 The invoice shall be paid by the Transmission Customer within twenty (20) days
of receipt. All payments shall be made in immediately available funds payable to
the NU Companies, or by wire transfer to a bank named by the NU Companies.
 Billing hereunder shall be based on cost estimates made by the NU Companies
subject to Annual True-up when actual costs for the Service Year are known.
 Such Annual True-up shall occur no later than six (6) months after the close of
the Service Year to which the Annual True-up relates.




7.2

Interest on Unpaid Balances: Interest on any unpaid amounts (including amounts
placed in escrow) shall be calculated in accordance with the methodology
specified for interest on refunds in the Commission's regulations at 18 C.F.R. §
35.19a(a)(2)(iii). Interest on delinquent amounts shall be calculated from the
due date of the bill to the date of payment. When payments are made by mail,
bills shall be considered as having been paid on the date of receipt by the NU
Companies.





--------------------------------------------------------------------------------




7.3

Customer Default: In the event the Transmission Customer fails, for any reason
other than a billing dispute as described below, to make payment to the NU
Companies on or before the due date as described above, and such failure of
payment is not corrected within thirty (30) calendar days after the NU Companies
notifies the Transmission Customer to cure such failure, a default by the
Transmission Customer shall be deemed to exist. Upon the occurrence of a
default, the NU Companies may initiate a proceeding with the Commission to
terminate service but shall not terminate service until the Commission so
approves any such request. In the event of a billing dispute between the NU
Companies and the Transmission Customer, the NU Companies will continue to
provide service under the Service Agreement as long as the Transmission Customer
(i) continues to make all payments not in dispute, and (ii) pays into an
independent escrow account the portion of the invoice in dispute, pending
resolution of such dispute. If the Transmission Customer fails to meet these two
requirements for continuation of service, then the NU Companies may provide
notice to the Transmission Customer of its intention to suspend service in sixty
(60) days, in accordance with Commission policy. Neither Party shall have the
right to challenge any monthly bill or to bring any court or administrative
action of any kind questioning the propriety of any bill after a period of
twenty four (24) months from the date the bill was due; provided, however, that
in the case of a bill based on estimates, such twenty-four month period shall
run from the due date of the final adjusted bill.




7.4

Transmission Customer Right to Audit: The NU Companies shall keep complete and
accurate accounts and records with respect to their performance under this Local
Service Schedule and shall maintain such data for a period of at least one (1)
year after final billing for audit by a Transmission Customer. The Transmission
Customer shall provide 30 days written notice to the NU Companies to request an
audit of all such relevant accounts and records for a specific time period. The
Transmission Customer shall have the right, during normal business hours and at
its own expense, to examine, inspect and make copies of all such accounts and
records at such offices where such accounts and records are maintained, insofar
as may be necessary for the purpose of ascertaining the reasonableness and
accuracy of all relevant data, estimates or statement of charges submitted
hereunder. The records supplied to a Transmission Customer for auditing purposes
hereunder shall be limited to those portions of such accounts and records that
relate to such Transmission Customer’s transmission service(s) purchased under
this Local Service Schedule for said calendar year.




8.

Accounting for the NU Companies’ Use of the Tariff: The NU Companies shall
record the following amounts, as outlined below.




8.1

Transmission Revenues: See Tariff II.8.5.




8.2

Study Costs and Revenues: See Tariff II.8.5.




8.3

ISO Payments/Revenues: Include in separate operating accounts or subaccounts
payments made or revenues received under the Tariff.




9.

Regulatory Filings: Nothing contained in the Tariff or any Service Agreement
shall be construed as affecting in any way the right of the NU Companies to
unilaterally make application to the Commission for a change in rates, terms and
conditions, charges, classification of service, Service Agreement, rule or
regulation under Section 205 of the Federal Power Act and pursuant to the
Commission's rules and regulations promulgated thereunder.








--------------------------------------------------------------------------------

Nothing contained in the Tariff or any Service Agreement shall be construed as
affecting in any way the ability of any Party receiving service under the Tariff
to exercise its rights under the Federal Power Act and pursuant to the
Commission's rules and regulations promulgated there under.




10.

Force Majeure and Indemnification




10.1

Force Majeure: See Schedule 21 Preamble.




10.2

Indemnification: See Schedule 21 Preamble.




11.

Creditworthiness:

For the purpose of determining the ability of the Transmission Customer to meet
its obligations related to service hereunder, the NU Companies may require
reasonable credit review procedures. This review shall be made in accordance
with standard commercial practices. In addition, the NU Companies may require
the Transmission Customer to provide and maintain in effect during the term of
the Service Agreement, an unconditional and irrevocable letter of credit from an
institution rated “A” or better by S&P or “A3” or better by Moody’s as security
to meet its responsibilities and obligations under the Tariff, or an alternative
form of security proposed by the Transmission Customer and acceptable to the NU
Companies and consistent with commercial practices established by the Uniform
Commercial Code that protects the NU Companies against the risk of nonpayment.




12.

Dispute Resolution Procedures




12.1

Internal Dispute Resolution Procedures see Tariff I.6




12.2

External Arbitration Procedures Deleted




12.3

Arbitration Decisions Deleted




12.4

Costs Deleted

12.5

Rights Under The Federal Power Act: Nothing in this section shall restrict the
rights of any party to file a Complaint with the Commission under relevant
provisions of the Federal Power Act.




II.

POINT-TO-POINT TRANSMISSION SERVICE




Preamble




see Schedule 21 § 1




13.

Nature of Firm Point-To-Point Transmission Service




13.1

Schedule 21 Term: see Schedule 21 § 1(a)




13.2

Reservation Priority see Schedule 21 § 1(b)




13.3

Use of Firm Transmission Service by the NU Companies: see Schedule 21 § 1(c)




13.4

Service Agreements: see Schedule 21 § 1(d)





--------------------------------------------------------------------------------




13.5

Transmission Customer Obligations for Facility Additions or Redispatch Costs:
see Schedule 21 § 1(e)




13.6

Curtailment of Firm Transmission Service: see Schedule 21 § 1(f)




13.7

Classification of Firm Transmission Service:




(a)

see Schedule 21 I.1(g)(i)




(b)

see Schedule 21 I.1(g)(ii)




(c)

see Schedule 21 I.1(g)(iii). Also, the Transmission Customer will be billed for
its Reserved Capacity under the terms of Schedule NU-2 , as appropriate, for
Long and Short-Term Firm Point-To-Point Transmission Service. For Firm
Point-To-Point Transmission Service over the Hydro-Quebec Facilities, the
Transmission Customer will be billed for its Reserved Capacity under the terms
Schedule HQ-STF or Schedule HQ-LTF, as appropriate, of Supplement No. 1 to the
Tariff. The Transmission Customer may not exceed its firm capacity reserved at
each Point of Receipt and each Point of Delivery except as otherwise specified
in Section 22. In the event that a Transmission Customer (including Third-Party
Sales by the NU Companies) exceeds its firm Reserved Capacity at any Point of
Receipt or Point of Delivery (except as otherwise specified in Section 22), the
Transmission Customer shall pay, for each day 200% of the charge which is
otherwise applicable for such excess, the daily Schedule NU-2, or if applicable,
the daily Schedule HQ-STF for the maximum amount that the Transmission Customer
exceeds its firm Reserved Capacity at any Point of Receipt or Point of Delivery
in that day.  In the event that the Non-Firm Transmission Service provided to
the Transmission Customer for Secondary Receipt and Delivery Points pursuant to
Section 22.1 of the Tariff exceeds the capacity reservation under which services
are provided, the Transmission Customer shall pay 200% of the charge which is
otherwise applicable, for each hour of such excess, the hourly ceiling Schedule
NU-3 or, if applicable, the hourly ceiling Schedule HQ-NF charge for the maximum
amount that the Transmission Customer exceeds its capacity reservation in that
hour.




13.8

Scheduling of Firm Point-To-Point Transmission Service: See Schedule 21 I.1(h).
Also; The System Operator will dispatch all resources subject to its control,
pursuant to Market Rule 1, in order to meet load and to accommodate external
transactions. Resources within the New England Control Area using Firm
Point-to-Point Transmission Service shall be dispatched based on economic merit
in accordance with Market Rule 1 and will have no physical scheduling or
dispatch rights. Transmission Customers will be charged for congestion costs and
any other costs associated with such dispatch in accordance with Market Rule 1.







14.

Nature of Non-Firm Point-To-Point Transmission Service




14.1

Term: see Schedule 21 § 2(a)




14.2

Reservation Priority: see Schedule 21 § 2(b)








--------------------------------------------------------------------------------

14.3

Use of Non-Firm Point-To-Point Transmission Service by the NU Companies: see
Schedule 21 § 2(c)




14.4

Service Agreements: see Schedule 21 § 2(d)




14.5

Classification of Non-Firm Point-To-Point Transmission Service: see Schedule 21
§ 2(e); Also, in the event that a Transmission Customer (including Third-Party
Sales by the NU Companies) exceeds its non-firm capacity reservation at any
Point of Receipt or Point of Delivery, the Transmission Customer shall pay, for
each hour of such excess, 200% of the applicable charge for the maximum amount
that the Transmission Customer exceeds its capacity reservation in that hour.
Non-Firm Point-To-Point Transmission Service shall include transmission of
energy on an hourly basis and transmission of scheduled short-term capacity
and/or energy on a daily, weekly or monthly basis, but not to exceed one month's
reservation for any one Application, under Schedule NU-3 or, if applicable,
under Schedule HQ-NF.




14.6

Scheduling of Non-Firm Point-To-Point Transmission Service: see Schedule 21 §
2(f)




14.7

Curtailment or Interruption of Service: see Schedule 21 § 2(g)




15.

Service Availability




15.1

General Conditions: see Schedule 21 § 3(a)




15.2

Determination of Available Transmission Capability: see Schedule 21 § 3(b)




15.3

Initiating Service in the Absence of an Executed Service Agreement: see Schedule
21 § 3(c)




15.4

Obligation to Provide Transmission Service that Requires Expansion or
Modification of the Transmission System: see Schedule 21 § 3(d)




15.5

Deferral of Service: see Schedule 21 § 3(e)




15.6

Other Transmission Service Schedules: see Schedule 21 § 3(f)




15.7

Real Power Losses: Real Power Losses are associated with all transmission
service. The NU Companies are not obligated to provide Real Power Losses.  The
Transmission Customer is responsible for replacing losses associated with all
transmission service as determined under Market Rule 1. The applicable Real
Power Loss factors are as follows:

The amount of transmission losses incurred in transmitting power from the POR(s)
to the POD(s) ("Loss Amount") shall be determined from time to time by the New
England System Operator in accordance with ISO procedures applicable at the time
of delivery. The Loss Amounts, when determined by the New England System
Operator, shall be posted on the NU Companies’ Open Access Same-Time Information
System ("OASIS"). In the event that the New England System Operator, for any
reason, does not determine the entire Loss Amount, the losses not determined by
the New England System Operator shall be based on average system losses as set
forth below:




Cumulative Losses in Percent





--------------------------------------------------------------------------------








POR/POD




Peak*




Off-Peak

24 Hr.

Avg.

    

Bulk Transmission

1.98

2.42

2.21

    

Bulk Substation

2.46

2.92

2.70

    

Pri. Distribution

4.58

4.50

4.54




*Peak hours are defined as 0700-2300, Monday-Friday; Off-Peak hours are all
other hours.




16.

Transmission Customer Responsibilities:




16.1

Conditions Required of Transmission Customers: See Schedule 21 § 4(a)




16.2

Transmission Customer Responsibility for Third-Party Arrangements: See Schedule
21 § 4(b)




17.

Procedures for Arranging Firm Point-To-Point Transmission Service




17.1

Application: see Schedule 21 § 5(a)




17.2

Completed Application: See Schedule 21 § 5(b)




17.3

Deposit:   A Completed Application for Firm Point-To-Point Transmission Service
also shall include a deposit of either three month's charge for Reserved
Capacity or the full charge for Reserved Capacity for service requests of less
than one month. see Schedule 21 § 5(c)




17.4

Notice of Deficient Application: see Schedule 21 § 5(d)




17.5

Response to a Completed Application: see Schedule 21 § 5(e)




17.6

Execution of Service Agreement: see Schedule 21 § 5(f)




17.7

Extensions for Commencement of Service: see Schedule 21 § 5(g)




18.

Procedures for Arranging Non-Firm Point-To-Point Transmission Service: Schedule
21




18.1

Application: see Schedule 21 § 6(a)




18.2

Completed Application: see Schedule 21 § 6(b)




18.3

Reservation of Non-Firm Point-To-Point Transmission Service: see Schedule 21 §
6(c)

18.4

Determination of Available Transmission Capability: see Schedule 21 § 6(d)




19.

Additional Study Procedures For Firm Point-To-Point Transmission Service
Requests: Schedule 21








--------------------------------------------------------------------------------

19.1

Notice of Need for System Impact Study: see Schedule 21 § 7(a)




19.2

System Impact Study Agreement and Cost Reimbursement: see Schedule 21 § 7(b)




19.3

System Impact Study Procedures: see Schedule 21 § 7(c)




19.4

Facilities Study Procedures: see Schedule 21 § 7(d)




19.5

Facilities Study Modifications: see Schedule 21 § 7(e)




19.6

Due Diligence in Completing New Facilities: see Schedule 21 § 7(f)




19.7

Partial Interim Service: see Schedule 21 § 7(g)




19.8

Expedited Procedures for New Facilities: see Schedule 21 § 7(h)




20.

Procedures if The NU Companies are Unable to Complete New Transmission
Facilities for Firm Point-To-Point Transmission Service:




20.1

Delays in Construction of New Facilities: see Schedule 21 § 8(a)




20.2

Alternatives to the Original Facility Additions: see Schedule 21 § 8(b)




20.3

Refund Obligation for Unfinished Facility Additions: see Schedule 21 § 8(c)




21.

Provisions Relating to Transmission Construction and Services on the Systems of
Other Utilities




21.1

Responsibility for Third-Party System Additions: see Schedule 21 § 9(a)




21.2

Coordination of Third-Party System Additions: see Schedule 21 § 9(b)




22.

Changes in Service Specifications




22.1

Modifications On a Non-Firm Basis: see Schedule 21 § 10(a)




22.2

Modification On a Firm Basis: see Schedule 21 § 10(b)




23.

Sale or Assignment of Transmission Service:




23.1

Procedures for Assignment or Transfer of Service: see Schedule 21 § 11(a)




23.2

Limitations on Assignment or Transfer of Service: see Schedule 21 § 11(b)




23.3

Information on Assignment or Transfer of Service: see Schedule 21 § 11(c)




24. Metering and Power Factor Correction at Receipt and Delivery Points(s):




24.1

Transmission Customer Obligations: see Schedule 21 § 12(a)




24.2

NU Companies Access to Metering Data: see Schedule 21 § 12(b)





--------------------------------------------------------------------------------




24.3

Power Factor: see Schedule 21 § 12(c)




25.

Compensation for Transmission Service




The Transmission Customers taking Point-To-Point Transmission Service shall pay
the NU Companies for any Direct Assignment Facilities, Ancillary Services and
applicable study costs, along with the following:




25.1

Rates and Charges for Transmission Service: Rates for Firm and Non-Firm
Point-To-Point Transmission Services are provided in the Attachments appended to
this Local Service Schedule: Firm Point-To-Point Transmission Services (Schedule
NU-2); and Non-Firm Point-To-Point Transmission Services (Schedule NU-3).




25.2

Rates for Firm and Non-Firm Point-To-Point Transmission Services Rates for Firm
and Non-Firm Point to Point Transmission Services shall be determined as set
forth in Attachments NU-2 and NU-3 of this Local Service Schedule on the basis
of estimated costs for each Service Year until the actual costs for such Service
Year are determined. Thereafter, payments made on such estimated costs shall be
recalculated based on actual data for that Service Year, and an appropriate
billing adjustment shall be made pursuant to Section 7 of this Local Service
Schedule. Rates for Firm and Non-Firm Point-To-Point Transmission Service over
the Hydro-Quebec Facilities are provided in Supplement No. 1 to the Tariff. The
NU Companies shall use Part II of the Tariff to make their Third-Party Sales.
The NU Companies shall account for such use at the applicable Tariff rates,
pursuant to Section 8 of this Local Service Schedule.  Within 60 days following
the Commission's issuance of a order accepting and approving a transmission
tariff for the New England RTO, the NU Companies will submit a compliance filing
in order to conform, as necessary, the provisions in this Local Service Schedule
regarding the charges for Localized Facilities (including the Category B Formula
Rate referenced in Appendix B to Attachments NU-2 and NU-3) to the provisions of
the RTO Tariff, including any necessary conforming changes relating to the
specification of the customers subject to Category B charges. The proceeding on
such compliance filing will be for the limited purpose of reviewing such filing.
The NU Companies will not charge any Transmission Customers under the Category B
Formula Rate until such compliance filing has been accepted and approved.




26.

Stranded Cost Recovery: see Schedule 21 Part I Preamble




27.

Compensation for New Facilities and Redispatch Costs: see Schedule 21 Part I §
14




III.

NETWORK INTEGRATION TRANSMISSION SERVICE




Preamble




see Schedule 21 Part II Preamble




28.

Nature of Local Network Integration Transmission Service







28.1

Scope of Service: see Schedule 21 Part II § 2(c)








--------------------------------------------------------------------------------

28.2

NU Companies’ Responsibilities: see Schedule 21 Part II § 2(d)




28.3

Network Integration Transmission Service: see Schedule 21 Part II § 2(e)




28.4

Secondary Service: see Schedule 21 Part II § 2(g)




28.5

Real Power Losses: Real Power Losses are associated with all transmission
service. The NU Companies are not obligated to provide Real Power Losses.  The
Network Customer is responsible for replacing losses associated with all
transmission service as determined under Market Rule 1. The applicable Real
Power Loss factors are as follows:




The amount of transmission losses incurred in transmitting power across the NU
Companies’ Transmission System to the Network Customer's Network Load shall be
determined from time to time by the New England System Operator in accordance
with ISO procedures applicable at the time of delivery. The Loss Amounts, when
determined by the New England System Operator, shall be posted on the Open
Access Same-Time Information System ("OASIS"). In the event that the New England
System Operator, for any reason, does not determine the entire Loss Amount, the
losses not determined by the New England System Operator shall be based on
average system losses as set forth below:




Cumulative Losses in Percent




POR/POD




Peak*




Off-Peak

24 Hr.

Avg.

    

Bulk Transmission

1.98

2.42

2.21

    

Bulk Substation

2.46

2.92

2.70

    

Pri. Distribution

4.58

4.50

4.54

         

*Peak hours are defined as 0700-2300, Monday-Friday; Off-Peak hours are all
other hours.




28.6

Restrictions on Use of Service: see Schedule 21 Part II § 2(h)




29.

Initiating Service:




29.1

Condition Precedent for Receiving Service: see Schedule 21 Part II § 3(a)




29.2

Application Procedures: see Schedule 21 Part II § 3(b)




29.3 Technical Arrangements to be Completed Prior to Commencement of Service:
see Schedule 21 Part II § 3(c)




29.4

Network Customer Facilities: see Schedule 21 Part II § 3(d)




29.5

Filing of Service Agreement: see Schedule 21 Part II § 3(e)




30.

Network Resources





--------------------------------------------------------------------------------




30.1

Designation of Network Resources: see Schedule 21 Part II § 4(a)




30.2

Designation of New Network Resources: see Schedule 21 Part II § 4(b)




30.3

Termination of Network Resources: see Schedule 21 Part II § 4(c)




30.4

Operation of Network Resources: Deleted




30.5

Network Customer Redispatch Obligation: see Schedule 21 Part II § 4(d)




30.6

Transmission Arrangements for Network Resources Not Physically Interconnected
With The NU Companies: see Schedule 21 Part II § 4(e)




30.7

Limitation on Designation of Network Resources: see Schedule 21 Part II § 4(f)




30.8

Use of Interface Capacity by the Network Customer: There is no limitation upon a
Network Customer's use of the NU Companies’ Transmission System at any
particular interface to integrate the Network Customer's Network Resources (or
substitute economy purchases) with its Network Loads. However, a Network
Customer's use of the NU Companies’ total interface capacity with other
transmission systems may not exceed the Network Customer's Load.




30.9

Network Customer Owned Transmission Facilities: see Schedule 21 Part II § 4(g)




31.

Designation of Network Load




31.1

Network Load: see Schedule 21 Part II § 5(a)




31.2

New Network Loads Connected With the NU Companies: see Schedule 21 Part II §
5(b)




31.3

Network Load Not Physically Interconnected with the NU Companies: see Schedule
21 Part II § 5(c)




31.4

New Interconnection Points: see Schedule 21 Part II § 5(d)




31.5

Changes in Service Requests: see Schedule 21 Part II § 5(e)




31.6

Annual Load and Resource Information Updates: see Schedule 21 Part II § 5(f)




32.

Additional Study Procedures For Network Integration

Transmission Service Requests




32.1

Notice of Need for System Impact Study: see Schedule 21 Part II § 6(a)




32.2

System Impact Study Agreement and Cost Reimbursement: see Schedule 21 Part II §
6(b)




32.3

System Impact Study Procedures: see Schedule 21 Part II § 6(c)








--------------------------------------------------------------------------------

32.4

Facilities Study Procedures: see Schedule 21 Part II § 6(d)




33.

Load Shedding and Curtailments:




33.1

Procedures: see Schedule 21 Part II § 7(a)




33.2

Transmission Constraints: see Schedule 21 Part II § 7(b)




33.3

Cost Responsibility for Relieving Transmission Constraints: see Schedule 21 Part
II § 7(c)




33.4

Curtailments of Scheduled Deliveries: see Schedule 21 Part II § 7(d)




33.5

Allocation of Curtailments: see Schedule 21 Part II § 7(e)




33.6

Load Shedding: see Schedule 21 Part II § 7(f)




33.7

System Reliability: see Schedule 21 Part II § 7(g)




34.

Rates and Charges

The Network Customer shall pay the NU Companies for any Direct Assignment
Facilities, Ancillary Services, and applicable study costs, consistent with
Commission policy, along with the following:




34.1

Rates and Charges Rates for Network Integration Transmission Service shall be
determined as set forth in Schedule NU-4 on the basis of estimated costs for
each Service Year until the actual costs for such Service Year are determined.
 Thereafter, payments made on such estimated costs shall be recalculated based
on actual data for that Service Year, and an appropriate billing adjustment
shall be made pursuant to Section 7 of this Local Service Schedule.




34.2

Eligible Customers Taking Service Under the ISO Tariff: Any Eligible Customer
taking Regional Network Service under the ISO Tariff in a state or  area in
which Localized Facilities are located, and which is not subject to the Monthly
Demand Charges set forth in Section 34.3 of this Local Service Schedule, shall
pay to the NU Companies the customer’s Category B Load Ratio Share of the
Formula Requirements as calculated in Schedule NU-4, Appendix B for such state
or area. The NU Companies shall file a Service Agreement under this Local
Service Schedule, in the form set forth in Attachment NU-E, to recover such
charges from such customer. The NU Companies shall not charge any such customer
any such costs until such Service Agreement has been accepted by the Commission.




34.3

Monthly Demand Charge: The Network Customer shall pay monthly Demand Charges,
which shall be determined by multiplying its Category A Load Ratio Share times
one twelfth (1/12) of the Formula Requirements in Schedule NU-4, Appendix A, and
by multiplying its Category B Load Ratio Share for each state or area in which
localized Facilities are located times one twelfth (1/12) of the Formula
Requirements in Schedule NU-4, Appendix B for such state or area.  For Network
Service over the Hydro-Quebec Facilities, the Network Customer shall pay a
monthly Demand Charge, which shall be determined by multiplying its Hydro-Quebec
Load Ratio Share times one twelfth (1/12) of the NU Companies’ Hydro-Quebec
Annual Transmission Revenue Requirement





--------------------------------------------------------------------------------

specified in Attachment HQ-NETWORK of Supplement No. 1 to this local service
schedule.




Within 60 days following the Commission's issuance of a order accepting and
approving a transmission tariff for the New England RTO, the NU Companies will
submit a compliance filing in order to conform, as necessary, the provisions in
this Local Service Schedule regarding the charges for Localized Facilities
(including the Category B Formula Rate referenced in Appendix B to Schedule
NU-4) to the provisions of the Tariff, including any necessary conforming
changes relating to the specification of the customers subject to Category B
charges. The proceeding on such compliance filing will be for the limited
purpose of reviewing such filing. The NU Companies will not charge any
Transmission Customers under the Category B Formula Rate until such compliance
filing has been accepted and approved.




34.4

Determination of Network Customer's Monthly Network Load: The Network Customer's
Monthly Category A Network Load is its hourly load (including its designated
Network Load not physically interconnected with the NU Companies under Schedule
21 Part II § 5) coincident with the NU Companies’ Monthly Transmission System
Peak.




The Network Customer’s Monthly Category B Load for a state or area in which
Localized Facilities are located is its hourly load in such state or area
coincident with the monthly transmission system peak load for such state or
area.




34.5

Determination of NU Companies’ Monthly Transmission System Load:

The NU Companies’ Monthly Transmission System Category A Load is the NU
Companies’ Monthly Transmission System Peak minus the coincident peak usage of
all Firm Point-To-Point Transmission Service customers pursuant to this Local
Service Schedule plus the Reserved Capacity of all Firm Point-To-Point
Transmission Service customers.<FN1>




The NU Companies’ Monthly Transmission System Category B Load for a state or
area in which Localized Facilities are located is the monthly transmission
system peak load for such state or area.1




34.6

Redispatch Charge: The Network Customer shall pay its Load Ratio Share of any
redispatch costs allocated between the Network Customer and the NU Companies
pursuant to Schedule 21 Part II § 7. To the extent that the NU Companies incurs
an obligation to the Network Customer for redispatch costs in accordance with
Section 33, such amounts shall be credited against the Network Customer's bill
for the applicable month.




34.7

Stranded Cost Recovery: See Schedule 21 Part II § 2(b)




35.

Operating Arrangements




35.1

Operation under The Network Operating Agreement: The Network Customer shall
plan, construct, operate and maintain its facilities in accordance with Good
Utility Practice and in conformance with the Network Operating Agreement.








--------------------------------------------------------------------------------

35.2

Network Operating Agreement: The terms and conditions under which the Network
Customer shall operate its facilities and the technical and operational matters
associated with the implementation of Part III of the Tariff shall be specified
in the Network Operating Agreement. The Network Operating Agreement shall
provide for the Parties to (i) operate and maintain equipment necessary for
integrating the Network Customer within the NU Companies’ Transmission System
(including, but not limited to, remote terminal units, metering, communications
equipment and relaying equipment), (ii) transfer data between the NU Companies
and the Network Customer (including, but not limited to, heat rates and
operational characteristics of Network Resources, generation schedules for units
outside the NU Companies’ Transmission System, interchange schedules, unit
outputs for redispatch required under Section 33, voltage schedules, loss
factors and other real time data), (iii) use software programs required for data
links and constraint dispatching, (iv) exchange data on forecasted loads and
resources necessary for long-term planning, and (v) address any other technical
and operational considerations required for implementation of Part III of the
Tariff, including scheduling protocols. The Network Operating Agreement will
recognize that the Network Customer shall either (i) operate as a Control Area
under applicable guidelines of the North American Electric Reliability Council
(NERC) and the Northeast Power Coordinating Council (NPCC), (ii) satisfy its
Control Area requirements, including all necessary Ancillary Services, by
contracting with the NU Companies, or (iii) satisfy its Control Area
requirements, including all necessary Ancillary Services, by contracting with
another entity, consistent with Good Utility Practice, which satisfies NERC and
NPCC requirements. The NU Companies shall not unreasonably refuse to accept
contractual arrangements with another entity for Ancillary Services. The Network
Operating Agreement is included in Attachment NU-G.




35.3

Network Operating Committee: A Network Operating Committee (Committee) shall be
established to coordinate operating criteria for the Parties' respective
responsibilities under the Network Operating Agreement. Each Network Customer
shall be entitled to have at least one representative on the Committee. The
Committee shall meet from time to time as need requires, but no less than once
each calendar year.




SCHEDULE NU-1




Scheduling, System Control and Dispatch Service




This service is required to schedule the movement of power through, out of,
within, or into a Control Area. This service can be provided only by the
operator of the Control Area in which the transmission facilities used for
transmission service are located. Scheduling, System Control and Dispatch
Service is to be provided directly by the NU Companies (if the NU Companies are
the Control Area operator) or indirectly by the NU Companies making arrangements
with the New England System Operator that performs this service for the NU
Companies’ Transmission System. The Transmission Customer must purchase this
service from the NU Companies or the New England System Operator. The charges
for Scheduling, System Control and Dispatch Service are to be based on the rates
set forth below. To the extent the New England System Operator performs this
service for the NU Companies, charges to the Transmission Customer are to
reflect only a pass-through of the costs charged to the NU Companies by that New
England System Operator.




Each Point-To-Point Transmission Customer under this Local Service Schedule will
be charged for Transmission Scheduling, System Control and Dispatch Services for
the total Reserved Capacity





--------------------------------------------------------------------------------

specified in each reservation for Point-To-Point Transmission Service made under
this Local Service Schedule at the rates set forth in Appendix A of this
Schedule NU-1.




Each Network Customer under this Local Service Schedule will be charged a
monthly Transmission Scheduling, System Control and Dispatch Service Demand
Charge, which shall be determined by multiplying its Load Ratio Share times one
twelfth (1/12) of the Formula Requirements specified in Appendix B of this
Schedule NU-1.




Each Transmission Customer with generation within the New England Control Area
shall be required also to provide for Scheduling, System Control and Dispatch
Service for that generation. It is anticipated that the Transmission Customer
will obtain these services from the ISO. The NU Companies will make available
Generation Scheduling, System Control and Dispatch Service at the rates set
forth in Appendix C of this Schedule NU-1.




Each Transmission Customer with generation located outside of the New England
Control Area shall be required to provide for Scheduling, System Control and
Dispatching Service for that generation. It is anticipated that the Transmission
Customer will obtain these services by contracting for these services from the
provider of these services within the Control Area where the generation is
located.




The NU Companies shall have the right, at any time, unilaterally to file for a
change in any of the provisions of this Schedule NU-1 in accordance with Section
205 of the Federal Power Act and the Commission's implementing regulations.





--------------------------------------------------------------------------------




SCHEDULE NU-1




Appendix A







DETERMINATION OF




THE NU COMPANIES' POINT-TO-POINT FORMULA RATE




FOR TRANSMISSION SCHEDULING, SYSTEM CONTROL AND DISPATCH

SERVICE




The NU Companies' Formula Rate for Point-To-Point Transmission Scheduling,
System Control

and Dispatch Service ("Formula Rate") is an annual rate determined from the
following formula.

Formula Ratei = (Ai-1 – Bi-1) / Ci-1 WHERE:




•

i equals the calendar year during which service is being rendered ("Service
Year").




•

Ai-1 is the Annual Control Center Expenses (expressed in dollars) of the NU
Companies for the calendar year prior to the Service Year. The Annual Control
Center Expenses are determined pursuant to the formula specified in Exhibit 1 to
this Appendix A of Schedule NU-1.




•

Bi-1 is the actual transmission scheduling, system control and dispatch revenues
(expressed in dollars) provided from the provision of transmission services to
others.  The actual transmission scheduling and dispatch revenues shall be those
recorded on the books of the NU Companies in FERC Account No. 456 pertaining to
Transmission of Electricity for Others and such other applicable FERC accounts
for the calendar year prior to the Service Year.




•

Ci-1 is the average NU Companies’ Monthly Transmission System Category A Load
(expressed in kilowatts).





--------------------------------------------------------------------------------




SCHEDULE NU-1




Appendix A




Exhibit 1




DETERMINATION OF ANNUAL CONTROL CENTER EXPENSES




The rate formula for determination of the annual control center expenses revenue
requirements for each of the NU Companies is determined as follows:




A.

ANNUAL CONTROL CENTER EXPENSES  = The NU Companies' System Control and Load
Dispatching Expense, for the calendar year prior to the Service Year, as
recorded in FERC Account 561.





--------------------------------------------------------------------------------

SCHEDULE NU-1




Appendix B




DETERMINATION OF

THE NU COMPANIES'

NETWORK FORMULA REQUIREMENTS

FOR TRANSMISSION SCHEDULING, SYSTEM CONTROL

AND DISPATCH SERVICE




The NU Companies' formula requirements for Network Transmission Scheduling,
System Control and Dispatch Service is determined from the following formula.




Formula Requirements = (Ai-1 - Bi-1 )




WHERE:




•

i equals the calendar year during which service is being rendered ("Service
Year").







•

Ai-1 is the Annual Control Center Expenses (expressed in dollars) of the NU
Companies for the calendar year prior to the Service Year. The Annual Control
Center Expenses are determined pursuant to the formula specified in Exhibit 1 to
this Appendix B of Schedule NU-1.







•

Bi-1 is the actual transmission scheduling, system control and dispatch revenues
(expressed in dollars) provided from the provision of transmission services to
others.  The actual transmission scheduling, system control and dispatch
revenues shall be those recorded on the books of the NU Companies in FERC
Account No. 456 pertaining to Transmission of Electricity for Others and such
other applicable FERC Account for the calendar year prior to the Service Year.





--------------------------------------------------------------------------------

SCHEDULE NU-1




Appendix B




Exhibit 1




DETERMINATION OF ANNUAL CONTROL CENTER EXPENSES




The rate formula for determination of the annual control center expenses for
each of the NU Companies is determined as follows:




A.

ANNUAL CONTROL CENTER EXPENSES = The NU Companies' System Control and Load
Dispatching Expense), for the calendar year prior to the Service Year as
recorded in FERC Account 561.





--------------------------------------------------------------------------------




SCHEDULE NU-1

Appendix C




DETERMINATION OF




THE NU COMPANIES' FORMULA RATE




FOR GENERATION SCHEDULING, SYSTEM CONTROL AND DISPATCH SERVICE




The NU Companies' Formula Rate for Generation Scheduling, System Control and
Dispatch Service ("Formula Rate") shall be calculated using the Point-to-Point
Formula Rate for Transmission Scheduling, System Control, and Dispatch Service
in Appendix A of Schedule NU-1.





--------------------------------------------------------------------------------

SCHEDULE NU-2




Firm Point-To-Point Transmission Service




Charge Provisions




I.

Each month, NUSCO shall bill the Transmission Customer for Long-Term Firm and
Short-Term Firm Transmission Service and the Transmission Customer shall be
obligated to pay the NU Companies the charges as set forth in this Schedule
NU-2, as applicable.







A.

TRANSMISSION CHARGES




1.

Determination of Transmission Charges




The Transmission Charges will provide for recovery of the costs of the
transmission facilities of the NU Companies. There are two sets of Transmission
Charges, the Category A Transmission Charges and the Category B Transmission
Charges. The Category A Transmission Charges for each month will equal the sum
of the Category A Charges for each monthly (or longer term), weekly or daily
transaction during such month, and the Category B Transmission Charges for each
month will equal the sum of the Category B Charges for each monthly (or longer
term), weekly or daily transaction during such month.




The Category A Charge for each monthly (or longer term) transactions will be the
product of: (a) the NU Companies' Category A Formula Rate (expressed in $ per
kilowatt-year), divided by twelve (12) months, and (b) the Reserved Capacity set
forth for such monthly (or longer term) transaction (expressed in kilowatts).




The Category A Charge for each weekly transaction will be the product of: (a)
the NU Companies' Weekly Category A Short-Term Firm Point- To-Point Transmission
Rate (expressed in $ per kilowatt-week), and (b) the Reserved Capacity set forth
for such weekly transaction (expressed in kilowatts). The NU Companies' Weekly
Category A Rate is the NU Companies' Category A Formula Rate for Firm
Point-To-Point Transmission Service divided by fifty-two (52) weeks.  The
Category A Charge for each daily transaction will be the product of: (a) the NU
Companies' Daily Category A Short-Term Firm Point-To-Point Transmission Rate
(expressed in $ per kilowatt-day), and (b) the Reserved Capacity set forth for
such daily transaction (expressed in kilowatts). The NU Companies' Daily
Category A Rate is the NU Companies' Weekly Category A Rate for Short-Term Firm
Point-To-Point Transmission Service divided by five (5) days. The total of the
Transmission Customer’s charges for daily transactions, under an individual
reservation, in a seven (7) day period shall not exceed the charges based on the
Weekly Category A Rate and the Transmission Customer’s maximum Reserved Capacity
in the period.




The Category B Charge for each monthly (or longer term) transaction in a state
or area in which Localized Facilities are located will be the product of: (a)
the NU Companies' Category B Formula Rate (expressed in $ per kilowatt-year) for
such state or area, divided by twelve (12) months, and (b) the Reserved Capacity
set forth for such monthly (or longer term)  transaction (expressed in
kilowatts).





--------------------------------------------------------------------------------




The Category B Charge for each weekly transaction in a state or area in which
Localized Facilities are located will be the product of: (a) the NU Companies'
Weekly Category B Short-Term Firm Point-To-Point Transmission Rate (expressed in
$ per kilowatt-week) for such state or area, and (b) the Reserved Capacity set
forth for such weekly transaction (expressed in kilowatts). The NU Companies'
Weekly Category B Rate is the NU Companies' Category B Formula Rate for Firm
Point-To-Point Transmission Service divided by fifty-two (52) weeks.




The Category B Charge for each daily transaction in a state or area in which
Localized Facilities are located will be the product of: (a) the NU Companies'
Daily Category B Short-Term Firm Point-To-Point Transmission Rate (expressed in
$ per kilowatt-day), and (b) the Reserved Capacity set forth for such daily
transaction (expressed in kilowatts). The NU Companies' Daily Category B Rate is
the NU Companies' Weekly Category B Rate for Short-Term Firm Point-To-Point
Transmission Service divided by five (5) days. The total of the Transmission
Customer’s charges for daily transactions, under an individual reservation, in a
seven (7) day period shall not exceed the charges based on the Weekly Category B
Rate and the Transmission Customer’s maximum Reserved Capacity in the

period.







2.

NU Companies’ Formula Rates




The NU Companies' Formula Rates for Long-Term Firm and Short-Term Firm
Point-To-Point Service shall be determined in accordance with the rate formulas
specified in Appendices A and B of this Schedule NU-2.




3.

Tax Rates and Taxes




The NU Companies’ Formula Rates set forth in this schedule in effect during a
Service Year shall be based on the local, state, and federal tax rates and taxes
in effect during the Service Year. If, at any time, additional or new taxes are
imposed on the NU Companies or existing taxes are removed, the NU Companies’
Formula Rate will be appropriately modified and filed with the Commission in
accordance with Part 35 of the Commission's regulations.




4.

Provision re: Exchanges




With respect to Entitlement Transactions or Energy Transactions or other
transactions that involve an exchange, each party to such transaction shall be
treated as an individual Transmission Customer under this Local Service
Schedule. Accordingly, a separate Schedule NU-2 or other applicable charge(s)
will be calculated for, and a separate bill will be rendered to, each such
individual Transmission Customer.




5.

Discounts




Three principal requirements apply to discounts for transmission service as
follows: (1) any offer of a discount made by the NU Companies must be announced
to all Eligible





--------------------------------------------------------------------------------

Customers solely by posting on the OASIS, (2) any customer-initiated requests
for discounts (including requests for use by one’s wholesale merchant or an
affiliate’s use) must occur solely by posting on the OASIS, and (3) once a
discount is negotiated, details must be immediately posted on the OASIS. For any
discount agreed upon for service on a path, from point(s) of receipt to point(s)
of delivery, the NU Companies must offer the same discounted transmission
service rate for the same time period to all Eligible Customers on all
unconstrained transmission paths that go to the same point(s) of delivery on the
Transmission System.




II.

In addition to the applicable charges set forth in Parts I and II of this Local
Service Schedule, and as otherwise specified in the Service Agreement, the
Transmission Customer shall pay to NUSCO each month the following additional
charges for Long-Term, and Short-Term Firm Point-To-Point Transmission Service
provided during such month.




A.

Taxes and Fees Charge




B.

Regulatory Expenses Charge




C.

Other




A.

TAXES AND FEES CHARGE

If any governmental authority requires the payment of any fee or assessment or
imposes any form of tax with respect to payments made for Long-Term Firm or
Short Term Firm Point-To-Point Transmission Service provided under this Local
Service Schedule, not specifically provided for in any of the charge or rate
provisions under this Local Service Schedule, including any applicable interest
charged on any deficiency assessment made by the taxing authority, together with
any further tax on such payments, the obligation to make payment for any such
fee, assessment, or tax shall be borne by the Transmission Customer. The NU
Companies will make a separate filing with the Commission for recovery of any
such costs in accordance with Part 35 of the Commission's regulations.




B.

REGULATORY EXPENSES CHARGE




The NU Companies shall have the right to make a Section 205 filing for recovery
of regulatory expenses associated with this Local Service Schedule and the
Service Agreements.




C.

OTHER




The NU Companies shall have the right, at any time, unilaterally to file for a
change in any of the provisions of this Schedule NU-2 in accordance with Section
205 of the Federal Power Act and the Commission's implementing regulations.





--------------------------------------------------------------------------------

SCHEDULE NU-2




Appendix A







DETERMINATION of




THE NU COMPANIES’ CATEGORY A FORMULA RATE




FIRM POINT-TO-POINT TRANSMISSION SERVICE




The NU Companies' Category A Formula Rate for Long-Term Firm and Short-Term Firm
Point-To-Point Transmission Service ("Formula Rate") is an annual rate
determined from the following formula.




Formula Ratei = (Ai - Bi + Ci - Di) / Ei

WHERE:




•

i equals the Service Year.




•

A is the annual Total Transmission Revenue Requirements (expressed in dollars)
as described in Attachment NU-H,




•

B is the revenues received (expressed in dollars) from the provision of
transmission and other related services, to others as recorded in FERC Accounts
456 and 454 to the extent that such transactions are not included in the
determination of load (E), <FN2> minus any incremental revenues associated with
FERC-approved adders for RTO participation and new transmission investment.




•

C is the transmission payments (expressed in dollars) to the New England System
Operator as recorded in FERC Account 565 in accordance with the Tariff.  • D is
the sum of the annual revenues received (expressed in dollars) for the costs
associated with the Localized Facilities.




•

E is the average NU Companies’ Monthly Transmission System Category A Load
(expressed in kilowatts).





--------------------------------------------------------------------------------

SCHEDULE NU-2




Appendix B







DETERMINATION of




THE NU COMPANIES' CATEGORY B FORMULA RATE




FIRM POINT-TO-POINT TRANSMISSION SERVICE




The NU Companies' Category B Formula Rate for Long-Term Firm and Short-Term Firm
Point- To-Point Transmission Service ("Formula Rate") is an annual rate
determined from the following formula and separately determined for each state
or area in which Localized Facilities are located:




Formula Ratei = (Di / Ei)

WHERE:




•

i equals the Service Year.




•

D is the annual Localized Transmission Revenue Requirements (expressed in
dollars) of the Localized Facilities of the NU Companies for a state or area in
which Localized Facilities are located, as described in Attachment NU-I.




•

E is the average Monthly Transmission System Category B Load (expressed in
kilowatts) for the state or area for which the Revenue Requirements in D are
calculated.





--------------------------------------------------------------------------------

SCHEDULE NU-3







Non-Firm Point-To-Point Transmission Services




I.

The NU Companies shall bill the Transmission Customer for Non-Firm
Point-To-Point Transmission Service, and the Transmission Customer shall be
obligated to pay the NU Companies the charges as set forth in this Schedule NU-3
as applicable.




A.

TRANSMISSION CHARGES




1.

General




There are two sets of Transmission Charges, the Category A Transmission Charges
and the Category B Transmission Charges. The Transmission Customer shall pay to
NUSCO each month the sum of the Category A Transmission Charges and Category B
Transmission Charges calculated for all of the Transmission Customer’s monthly
transactions, weekly transactions, daily transactions and hourly transactions,
each as set forth below.




With respect to any wholesale transactions that involve an exchange, each party
to such transaction shall be an individual Transmission Customer under this
Local Service Schedule. Accordingly, a Transmission Charge, as applicable, will
be calculated for, and a separate bill will be rendered to, each such
Transmission Customer.




The Category A Transmission Charge for each month applicable to a monthly
transaction shall be determined as the product of: (a) the Category A rate
posted on NU's Open Access Same-Time Information System ("OASIS") at the time
the service is reserved, not to exceed the NU Companies' Annual Category A Rate
for Non-Firm Point-To-Point Transmission Service divided by twelve (12) months
and (b) the Reserved Capacity set forth in the Transmission Customer's
applicable Reservation for such month (expressed in kilowatts).




The Category A Transmission Charge for each month applicable to weekly
transactions shall be the sum of the transmission charges determined for each
weekly transaction during such month. The transmission charge for each weekly
transaction shall be determined as the product of: (a) the Category A rate
posted on the NU Companies’ OASIS at the time the service is reserved, not to
exceed the NU Companies' Weekly Category A Firm Point-To-Point Transmission
Charge Rate (expressed in $ per kilowatt-week), and (b) the Reserved Capacity
set forth in the Transmission Customer's applicable Reservation for such week
(expressed in kilowatts). The NU Companies' Weekly Category A Rate is the NU
Companies' Annual Category A Rate for Non-Firm Point-To-Point Transmission
Service divided by fifty-two (52) weeks.




The Transmission Charge for each month applicable to daily transactions will be
the sum of the transmission charges determined for each daily transaction. The
transmission charge for each daily transaction shall be determined as the
product of: (a) the rate posted on the NU Companies’ OASIS at the time the
service is reserved, not to exceed the NU Companies' Daily Category A Firm
Point-To-Point Transmission Charge Rate (expressed in $ per kilowatt-day), and
(b) the Reserved Capacity set forth in the Transmission Customer's applicable
Reservation for such day (expressed in kilowatts). The NU





--------------------------------------------------------------------------------

Companies' Daily Category A On-Peak Rate is the NU Companies' Weekly Category A
Rate for Non-Firm Point-To-Point Transmission Service divided by five (5) days.
The NU Companies' Daily Category A Off-Peak Rate is the NU Companies' Weekly
Category A Rate for Non-Firm Point-To-Point Transmission Service divided by
seven (7) days. The total of the Transmission Customer’s charges for daily
transactions, under an individual Reservation, in a seven (7) day period shall
not exceed the charges based on the Weekly Category A Rate and the Transmission
Customer’s maximum Reserved Capacity in the period.




The Transmission Charge for each month applicable to hourly transactions will be
the sum of the transmission charges determined for each hourly transaction
during such month. The transmission charge for each hour of an hourly
Transaction shall be determined as the product of: (a) the rate posted on the NU
Companies’ OASIS at the time the service is reserved, not to exceed the NU
Companies' Daily Category A Firm Point-To-Point Transmission Service Rate
divided by sixteen (16) hours (expressed in $ per kilowatt-hour), and (b) the
Reserved Capacity as set forth in the Transmission Customer's applicable
Reservation for such hour (expressed in kilowatts). The NU Companies' Hourly
Category A On-Peak Rate is equal to the NU Companies' Daily Category A Rate for
Non-Firm Transmission Service divided by sixteen (16) hours. The NU Companies'
Hourly Category A Off-Peak Rate is equal to the NU Companies' Daily Category A
Rate for Non-Firm Transmission Service divided by twenty-four (24) hours. The
total of the Transmission Customer’s charges for hourly transactions, under an
individual Reservation, in a twenty-four (24) hour period shall not exceed the
charges based on the Daily Category A Rate and the Transmission Customer’s
maximum Reserved Capacity in the period.




The Category B Transmission Charge for each month applicable to a monthly
transaction in a state or area in which Localized Facilities are located shall
be determined as the product of: (a) the Category B rate posted on NU's Open
Access Same-Time Information System ("OASIS") for such state or area at the time
the service is reserved, not to exceed the NU Companies' Annual Category B Rate
for Non-Firm Point-To-Point Transmission Service for such state or area divided
by twelve (12) months and (b) the Reserved Capacity set forth in the
Transmission Customer's applicable Reservation for such month (expressed in
kilowatts).




The Category B Transmission Charge for each month applicable to weekly
transactions in a state or area in which Localized Facilities are located shall
be the sum of the transmission charges determined for each weekly transaction
during such month. The transmission charge for each weekly transaction shall be
determined as the product of: (a) the Category B rate posted on the NU
Companies’ OASIS for such state or area at the time the service is reserved, not
to exceed the NU Companies' Weekly Category B Firm Point-To-Point Transmission
Charge Rate (expressed in $ per kilowatt-week) for such state or area, and (b)
the Reserved Capacity set forth in the Transmission Customer's applicable
Reservation for such week (expressed in kilowatts). The NU Companies' Weekly
Category B Rate is the NU Companies' Annual Category B Rate for Non-Firm
Point-To-Point Transmission Service divided by fifty-two (52) weeks.




The Transmission Charge for each month applicable to daily transactions in a
state or area in which Localized Facilities are located will be the sum of the
transmission charges determined for each daily transaction during such month.
The transmission charge for each daily transaction shall be determined as the
product of: (a) the rate posted on the NU





--------------------------------------------------------------------------------

Companies’ OASIS for such state or area at the time the service is reserved, not
to exceed the NU Companies' Daily Category B Firm Point-To-Point Transmission
Charge Rate (expressed in $ per kilowatt-day) for such state or area, and (b)
the Reserved Capacity set forth in the Transmission Customer's applicable
Reservation for such day (expressed in kilowatts).  The NU Companies' Daily
Category B On-Peak Rate is the NU Companies' Weekly Category B Rate for Non-Firm
Point-To-Point Transmission Service divided by five (5) days. The NU Companies'
Daily Category B Off-Peak Rate is the NU Companies' Weekly Category B Rate for
Non-Firm Point-To-Point Transmission Service divided by seven (7) days. The
total of the Transmission Customer’s charges for daily transactions, under an
individual Reservation, in a seven (7) day period shall not exceed the charges
based on the Weekly Category B Rate and the Transmission Customer’s maximum
Reserved Capacity in the period.




The Transmission Charge for each month applicable to hourly transactions in a
state or area in which Localized Facilities are located will be the sum of the
transmission charges determined for each hourly transaction during such month.
The transmission charge for each hour of an hourly transaction shall be
determined as the product of: (a) the rate posted on the NU Companies’ OASIS for
such state or area at the time the service is reserved, not to exceed the NU
Companies' Daily Category B Firm Point-To-Point Transmission Service Rate
divided by sixteen (16) hours (expressed in $ per kilowatt-hour) for such state
or area, and (b) the Reserved Capacity as set forth in the Transmission
Customer's applicable Reservation for such hour (expressed in kilowatts). The NU
Companies' Hourly Category B On-Peak Rate is equal to the NU Companies' Daily
Category B Rate for Non-Firm Transmission Service divided by sixteen (16) hours.
The NU Companies' Hourly Category B Off-Peak Rate is equal to the NU Companies'
Daily Category B Rate for Non-Firm Transmission Service divided by twenty four
(24) hours. The total of the Transmission Customer’s charges for hourly
transactions, under an individual Reservation, in a twenty-four (24) hour period
shall not exceed the charges based on the Daily Category B Rate and the
Transmission Customer’s maximum Reserved Capacity in the period.




2.

Discounts




Three principal requirements apply to discounts for transmission service as
follows: (1) any offer of a discount made by the NU Companies must be announced
to all Eligible Customers solely by posting on the OASIS, (2) any
customer-initiated requests for discounts (including requests for use by one’s
wholesale merchant or an affiliate’s use) must occur solely by posting on the
OASIS, and (3) once a discount is negotiated, details must be immediately posted
on the OASIS. For any discount agreed upon for service on a path, from point(s)
of receipt to point(s) of delivery, the NU Companies must offer the same
discounted transmission service rate for the same time period to all Eligible
Customers on all unconstrained transmission paths that go to the same point(s)
of delivery on the Transmission System.




3.

Credit to the Transmission Charge




Whenever service provided hereunder is interrupted or curtailed by the NU
Companies, the Local Control Center or the New England System Operator, the
Transmission Charges to the Transmission Customer calculated pursuant to Section
A, of this Schedule NU-3 shall be credited by an amount equal to the sum of the
credits calculated for each hour of interruption or curtailment in service. The
credit to the Transmission Customer





--------------------------------------------------------------------------------

for each such hour of interruption or curtailment shall be calculated as the
product of (i) the applicable equivalent hourly charge for hourly, daily,
weekly, or monthly transactions, and (ii) the kilowatts of service interruption
or curtailment during such hour.




4.

NU Companies' Annual Formula Rate for Non-Firm Point-To-Point Transmission
Service




The NU Companies' Annual Formula Rates for Non-Firm Point-To-Point Transmission
Service shall be expressed in $ per kilowatt-year and shall be determined in
accordance with the rate formulas specified in Appendices A and B of this
Schedule NU-3 ("Formula Rates”).




5.

Tax Rates and Taxes




The Formula Rates set forth in this Schedule NU-3 in effect during a Service
Year shall be based on local, state, and federal tax rates and taxes in effect
during the Service Year. If, at any time, additional or new taxes are imposed on
the NU Companies or existing taxes are removed, the Formula Rate will be
appropriately modified and filed with the Commission in accordance with Part 35
of the Commission's regulations.




II.

In addition to the applicable charges set forth in Parts I and II of this Local
Service Schedule, and as otherwise specified in the Service Agreement, the
Transmission Customer shall pay NUSCO each month the following additional
charges for Non-firm Point-To-Point Transmission Service provided during such
month.




A.

Taxes and Fees Charge




B.

Regulatory Expenses Charge




C.

Other




A.

TAXES AND FEES CHARGE




If any governmental authority requires the payment of any fee or assessment or
imposes any form of tax with respect to payments made for Non-Firm
Point-To-Point Transmission Service provided under this Local Service Schedule,
not specifically provided for in any of the charge or rate provisions under this
Local Service Schedule, including any applicable interest charged on any
deficiency assessment made by the taxing authority, together with any further
tax on such payments, the obligation to make payment for such fee, assessment,
or tax shall be borne by the Transmission Customer. The NU Companies will make a
separate filing with the Commission for recovery of any such costs in accordance
with Part 35 of the Commission's regulations.




B.

REGULATORY EXPENSES




The NU Companies reserve their rights to make a Section 205 filing for recovery
of their costs to administer this Local Service Schedule and the Service
Agreements.




C.

OTHER





--------------------------------------------------------------------------------

The NU Companies shall have the right, at any time, unilaterally to file for a
change in any of the provisions of this Schedule NU-3 in accordance with Section
205 of the Federal Power Act and the Commission's implementing regulations.





--------------------------------------------------------------------------------

SCHEDULE NU-3




Appendix A







DETERMINATION OF




THE NU COMPANIES' CATEGORY A FORMULA RATE




FOR NON-FIRM POINT-TO-POINT TRANSMISSION SERVICE




The NU Companies' Category A Formula Rate for Non-Firm Point-To-Point
Transmission Service ("Formula Rate") is an annual rate determined from the
following formula.




Formula Ratei = (Ai - Bi + Ci - Di) / Ei




WHERE:




•

i equals the Service Year.




•

A is the annual Total Transmission Revenue Requirements (expressed in dollars)
as described in Attachment NU-H.




•

B is the revenues received (expressed in dollars) from the provision of
transmission and other related services to others as recorded in FERC Accounts
456 and 454 to the extent that such transactions are not included in the
determination of load (E), <FN3> minus any incremental revenues associated with
FERC-approved adders for RTO participation and new transmission investment.




•

C is the transmission payments (expressed in dollars) to the New England System
Operator as recorded in FERC Account 565 in accordance with the Tariff.




•

D is the sum of the annual revenues received (expressed in dollars) for the
costs associated with the Localized Facilities.




•

E is the average NU Companies’ Monthly Transmission System Category A Load
(expressed in kilowatts).





--------------------------------------------------------------------------------

SCHEDULE NU-3




Appendix B







DETERMINATION OF




THE NU COMPANIES' CATEGORY B FORMULA RATE




FOR NON-FIRM POINT-TO-POINT TRANSMISSION SERVICE







The NU Companies' Category B Formula Rate for Non-Firm Point-To-Point
Transmission Service ("Formula Rate") is an annual rate determined from the
following formula, and separately determined for each state or area in which
Localized Facilities are located.




Formula Ratei = (Di / Ei)

WHERE:

•

i equals the Service Year.




•

D is the annual Localized Transmission Revenue Requirements (expressed in
dollars) of the Localized Facilities of the NU Companies for a state or area in
which Localized Facilities are located, as described in Attachment NU-I.




•

E is the average Monthly Transmission System Category B Load (expressed in
kilowatts) for the state or area for which the Revenue Requirements in D are
calculated.





--------------------------------------------------------------------------------

SCHEDULE NU-4




Charge Provisions For Network Integration Transmission Service




I.

Network Customers will pay the following demand charges for Network Integration
Transmission Service.




A.

DEMAND CHARGE A




1.

Determination of Demand Charge:




The Demand Charge will be determined in accordance with Section 34.3 of this
Local Service Schedule.




2.

NU Companies’ Annual Transmission Revenue Requirements:




The annual Transmission Revenue Requirements shall be determined in accordance
with the formula specified in Appendix A of this Schedule NU-4 (“Formula
Requirements”).




B.

DEMAND CHARGE B




1.

Determination of Demand Charge:




The Demand Charge will be determined in accordance with Section 34.3 of this
Local Service Schedule.




2.

NU Companies' Annual Transmission Revenue Requirements:




The annual Transmission Revenue Requirements for a state or area in which
Localized Facilities are located shall be determined in accordance with the
formula specified in Appendix B of this Schedule NU-4 ("Formula Requirements”).




C.

TAX RATES AND TAXES




The Formula Requirements set forth in this Schedule NU-4 in effect during a
Service Year shall be based on local, state, and federal tax rates and taxes in
effect during the Service Year. If, at any time, additional or new taxes are
imposed on the NU Companies or existing taxes are removed, the Formula
Requirements will be appropriately modified and filed with the Commission in
accordance with Part 35 of the Commission's regulations.




II.

In addition to the applicable charges set forth in Parts I and III of this Local
Service Schedule, and as otherwise specified in the Service Agreement, the
Transmission Customer shall pay to NUSCO each month the following additional
charges for Network Integration Transmission Service provided during such month.




A.

Taxes and Fees Charge




B.

Regulatory Expenses Charge




C.

Other





--------------------------------------------------------------------------------




A.

TAXES AND FEES CHARGE




If any governmental authority requires the payment of any fee or assessment or
imposes any form of tax with respect to payments made for service provided under
this Local Service Schedule, not specifically provided for in any of the charge
or rate provisions under this Local Service Schedule, including any applicable
interest charged on any deficiency assessment by the taxing authority, together
with any further tax on such payments, the obligation to make payment for any
such fee, assessment, or tax shall be borne by the Transmission Customer. The NU
Companies will make a separate filing with the Commission for recovery of any
such costs in accordance with Part 35 of the Commission's regulations.




B.

REGULATORY EXPENSES CHARGE




The NU Companies shall have the right to make a Section 205 filing for recovery
of regulatory expenses associated with this Local Service Schedule and the
Service Agreements.




C.

OTHER




The NU Companies shall have the right, at any time, unilaterally to file for a
change in any of the provisions of this Schedule NU-4 in accordance with Section
205 of the Federal Power Act and the Commission's implementing regulations.





--------------------------------------------------------------------------------

SCHEDULE NU-4




Appendix A







DETERMINATION OF




THE NU COMPANIES’ NETWORK




FORMULA REQUIREMENTS




FOR TRANSMISSION SERVICE




CATEGORY A COSTS




The NU Companies' formula requirements for Network Integration Transmission
Service is determined from the following formula.




Formula Requirementsi = Ai – Bi + Ci - Di

WHERE:




•

i equals the Service Year.




•

A is the annual Total Transmission Revenue Requirements (expressed in dollars)
as described in Attachment NU-H.




•

B is the revenues received (expressed in dollars) from the provision of
transmission and other related services to others as recorded in FERC Accounts
456 and 454 to the extent that such transactions are not included in the
determination of load, <FN4>  minus any incremental revenues associated with
FERC-approved adders for RTO participation and new transmission investment.




•

C is the transmission payments to (expressed in dollars) the New England System
Operator as recorded in FERC Accounts 565 in accordance with the Tariff. • D is
the sum of the annual revenues received (expressed in dollars) for the costs
associated with Localized Facilities.





--------------------------------------------------------------------------------

SCHEDULE NU-4




Appendix B







DETERMINATION OF




THE NU COMPANIES’ NETWORK




FORMULA REQUIREMENTS




FOR TRANSMISSION SERVICE




CATEGORY B COSTS




The NU Companies' formula requirements for Network Integration Transmission
Service and for Eligible Customers taking Regional Network Service under this
Tariff in a state or area in which Localized Facilities are located, is
determined from the following formula, and separately determined for each state
or area in which Localized Facilities are located.




Formula Requirementsi = Di




WHERE:




•

i equals the Service Year.




•

D is the annual Localized Transmission Revenue Requirements (expressed in
dollars) of the Localized Facilities of the NU Companies for a state or area in
which Localized Facilities are located, as described in Attachment NU-I.





--------------------------------------------------------------------------------

ATTACHMENT NU-E




Service Agreement For Eligible Customers Taking Service




Under the Tariff




This Service Agreement, dated as of , is entered into by and between the
Northeast Utilities Service Company ("NUSCO" or "COMPANY"), acting as agent for
The Connecticut Light and Power Company, Western Massachusetts Electric Company,
Holyoke Water Power Company, Holyoke Power and Electric Company, Public Service
Company of New Hampshire and("Transmission Customer").




The Transmission Customer is ________________________________and has been
determined by NUSCO to be an Eligible Customer taking Regional Network Service
under the Tariff who is located in the state or area in which Localized
Facilities have been identified under Section 34.2 of this Schedule on file
with, and as may be revised from time to time in accordance with the rules of
the Federal Energy Regulatory Commission. The Transmission Customer agrees to
pay its portion of the cost of Localized Facilities as provided in the Tariff.
Service under this agreement shall commence on the later of: (1) 0001 hours on
_____________________, or (2) such other date as it is permitted to become
effective by the Commission. Service under this agreement shall terminate on
2400 hours on ______________________.







Other special provisions (if any)

___________________________________________________________.







Any notice or request made to or by any Party regarding this Service Agreement
shall be made in writing and shall be telecommunicated or delivered either in
person, or by prepaid mail (return receipt requested) to the representative of
the other Party as indicated below. Such representative and address for notices
or requests may be changed from time to time by notice by one Party to the
other.




COMPANY:

_________________________________________

_________________________________________

_________________________________________




TRANSMISSION CUSTOMER:

_________________________________________

_________________________________________

_________________________________________




Any exhibits to this Service Agreement and the Tariff are incorporated herein
and made a part hereof. This Service Agreement may be amended, from time to
time, as provided in Section 9 of Schedule 21-NU of the OATT.




IN WITNESS WHEREOF, the Parties have caused this Service Agreement to be
executed by their respective authorized officials as of the date first above
written.








--------------------------------------------------------------------------------




 

NORTHEAST UTILITIES SERVICE COMPANY

    

By:




              Its Vice President




 

TRANSMISSION CUSTOMER

  





--------------------------------------------------------------------------------

ATTACHMENT NU-GA




Network Operating Agreement




This Network Operating Agreement is an appendix to Schedule 21-NU (this Local
Service Schedule) of the OATT and operates as an implementing agreement for
Network Integration Transmission Service under this Local Service Schedule. This
Network Operating Agreement is subject to and in accordance with Part III of
this Local Service Schedule. All definitions and other terms and conditions of
this Local Service Schedule are incorporated herein by reference.




1.0

Definitions:




1.1

Data Acquisition Equipment: Supervisory control and data acquisition ("SCADA"),
remote terminal units ("RTUs") to obtain information from a Party's facilities,
telephone equipment, leased telephone circuits, fiber optic circuits, and other
communications equipment necessary to transmit data to remote locations, and any
other equipment or service necessary to provide for the telemetry and control
requirements of this Local Service Schedule.




1.2

Data Link: The direct communications link between the Transmission Customer's
energy control center and the NU Companies' designated location(s) that will
enable the NU Companies to receive real time telemetry and data from the
Transmission Customer.




1.3

Metering Equipment: High accuracy, solid state kW, kVAR, kWh meters, metering
cabinets, metering panels, conduits, cabling, high accuracy current transformers
and high accuracy potential transformers, which directly or indirectly provide
input to meters or transducers, metering recording devices, telephone circuits,
signal or pulse dividers, transducers, pulse accumulators, metering sockets,
test switch devices, enclosures, conduits, and any other metering, telemetering
or communication equipment necessary to implement the provisions of this Local
Service Schedule.




1.4

Protective Equipment: Protective relays, relaying panels, relaying cabinets,
circuit breakers, conduits, cabling, current transformers, potential
transformers, coupling capacitor voltage transformers, wave traps, transfer trip
and fault recorders, which directly or indirectly provide input to relays, fiber
optic communication equipment, power line carrier equipment and telephone
circuits, and any other protective equipment necessary to implement the
protection provision of this Local Service Schedule.




2.0

Term:




The term shall be as provided in the Service Agreement consistent with Section
29 of this Local Service Schedule(including, but not limited to, application
procedures, commencement of service, and effect of termination).




3.0

Point(s) Of Interconnection:




Network Integration Transmission Service will be provided by the NU Companies at
the point(s) of interconnection specified in Appendix __, as amended from time
to time. Each point of interconnection in this listing shall have a unique
identifier, meter location, meter number, metered voltage, terms on meter
compensation and designation of current or future year of in service.








--------------------------------------------------------------------------------

4.0

Cogeneration And Small Power Production Facilities:




If a Qualifying Facility is located or locates in the future on the System of
the Transmission Customer, and the owner or operator of such Qualifying Facility
sells the output of such Qualifying Facility to an entity other than the
Transmission Customer, the delivery of such Qualifying Facility's power shall be
subject to and contingent upon transmission arrangements being established with
the NU Companies prior to commencement of delivery of any such power and energy.




5.0

Character Of Service: Network Transmission Service at the points of
interconnection shall be in the form of single phase or balanced three-phase
alternating current at a frequency of sixty (60) hertz. The Transmission
Customer shall operate and maintain its electric system in a manner that avoids:
(i) the generation of harmonic frequencies exceeding the limits established by
the latest revision of IEEE-519; (ii) voltage flicker exceeding the limits
established by the latest revision of IEEE-141; (iii) negative sequence
currents; (iv) voltage or current fluctuations; (v) frequency variations; or
(vi) voltage or power factor levels that could adversely affect the NU
Companies' electrical equipment or facilities or those of its customers, and in
a manner that complies with all applicable NERC, NPCC, ISO and the NU
Companies', operating criteria, rules, regulations, procedures, guidelines and
interconnection standards as amended from time to time.




6.0

Continuity Of Service: (a) The NU Companies and the Transmission Customer shall
operate and maintain their respective network systems, in accordance with Good
Utility Practice, and in a manner that will allow the NU Companies to safely and
reliably operate the NU Transmission System in accordance with this Local
Service Schedule, so that either Party shall not unduly burden the other Party;
provided, however, that notwithstanding any other provision of this Local
Service Schedule, the NU Companies shall retain the sole responsibility and
authority for all operating decisions that could affect the integrity,
reliability and security of the NU Transmission System.




(b) The NU Companies shall exercise reasonable care and Due Diligence to ensure
Network Integration Transmission Service hereunder in accordance with Good
Utility Practice; provided, however, that the NU Companies shall not be
responsible for any failure to ensure electric power service, nor for
interruption, reversal or abnormal voltage of the service, if such failure,
interruption, reversal or abnormal voltage is due to a Force Majeure.




7.0

Power Factor:




(a) Where Network Integration Transmission Service provided under this Local
Service Schedule is for delivery of power to a load center of the Transmission
Customer served from the NU Companies’ Transmission System, the Transmission
Customer shall maintain load power factor levels, during both on- and off- peak
hours, appropriate to meet the operating requirements of the NU Companies, and
shall follow the ISO standards and practices, as set forth in the Service
Agreement.




(b) Where Network Integration Transmission Service provided under this Local
Service Schedule is for delivery of power from a generating facility connected
to the NU Companies’ Transmission System, the Transmission Customer shall
deliver power at a lagging or leading power factor as set forth in the Service
Agreement.




(c) Where Network Integration Transmission Service provided under this Local
Service Schedule is for delivery of power from outside the NU Companies’
Transmission System, the obligation to





--------------------------------------------------------------------------------

maintain proper sending and receiving end voltages rests with the Transmission
Customer, as set forth in the Service Agreement.




(d) In the event that the power factor levels and reactive supply requirements
set forth in the Service Agreement are not maintained by the Transmission
Customer, the NU Companies shall thereupon have the right to take the
appropriate corrective action and to charge the Transmission Customer for the
costs thereof. The NU Companies shall have the right, at any time, unilaterally
to make a Section 205 filing with the Commission for the recovery of any such
costs.




8.0

Metering:




(a) The Transmission Customer shall, at its expense, purchase all necessary
metering equipment to accurately account for the electric power being
transmitted under this Local Service Schedule. The NU Companies may require the
installation of telemetering equipment for the purposes of billing, power factor
measurements and to allow the NU Companies to maximize economic and reliable
operation of their transmission system.  Such metering equipment shall meet the
specifications and accepted metering practices of the NU Companies and
applicable criteria, rules, standards and operating procedures, or such
successor rules and standards. At the NU Companies' option, communication
metering equipment may be installed in order to transmit meter readings to the
NU Companies' designated locations.




(b) Electric power being transmitted under this Local Service Schedule will be
measured by meters at all points of interconnection and/or on generating
facilities (Network and non-Network Resources) located on and outside the
Transmission Customer's system as required by the NU Companies.




(c) The Transmission Customer shall purchase meters capable of
time-differentiated (by hour) measurement of the instantaneous flow in kW and
net active power flow in kWh and of reactive power flow. All meters shall
compensate for applicable line and/or transformer losses in accordance with Good
Utility Practice when measurement is made at any location other than the point
of interconnection.




(d) The NU Companies reserve the right: (i) to determine metering equipment
ownership; (ii) to determine the equipment installation at each point of
interconnection; (iii) to require the Transmission Customer to install the
equipment -- or -- install the equipment with the Transmission Customer
supplying without cost to the NU Companies a suitable place for the installation
of such equipment; (iv) to determine other equipment allowed in the metering
circuit; (v) to determine metering accuracy requirements; (vi) to determine the
responsibilities for operation, maintenance, testing and repair of metering
equipment.




(e) The NU Companies shall have access to metering data, including telephone
line access, which may reasonably be required to facilitate measurement and
billing under this Local Service Schedule. The NU Companies may require the
Transmission Customer provide, at its expense, a separate dedicated voice grade
telephone circuit for the NU Companies and the Transmission Customer to remotely
access each meter. Metering equipment and data shall be accessible at all
reasonable hours for purposes of inspection and reading.




(f) All metering equipment shall be tested in accordance with practices of the
NU Companies, applicable criteria, rules, standards and operating procedures or
upon the request by the NU Companies. If at any time metering equipment fails to
register or is determined to be inaccurate, in accordance with the NU Companies'
practices and applicable criteria, rules, standards and





--------------------------------------------------------------------------------

operating procedures, the Transmission Customer shall make the equipment
accurate as soon thereafter as practicable, and the meter readings and rate
computation for the period of such inaccuracy, insofar as can reasonably be
ascertained, shall be adjusted; provided, however, that no adjustment to charges
shall be required for any period exceeding two (2) months prior to the date of
the test.  Representatives of the NU Companies will be afforded opportunity to
witness such tests.




9.0

Network Load: The Transmission Customer shall provide the NU Companies with the
actual hourly Network Load for each calendar month by the seventh day of the
following calendar month.




10.0

Data Transfer:

(a) The Transmission Customer shall provide timely, accurate real time
information to the NU Companies in order to facilitate performance of its
obligations under this Local Service Schedule.




(b) The selection of real time telemetry and data to be received by the NU
Companies and the Transmission Customer shall be necessary for safety,
reliability, security, economics, and/or monitoring of real-time conditions that
affect the NU Transmission System. This telemetry shall include, but is not
limited to, loads, line flows (MW and MVAR), voltages, generator output, and
status of substation equipment at any of the Transmission Customer's
transmission and generation facilities. To the extent that the NU Companies or
the Transmission Customer requires data that are not available from existing
equipment, the Transmission Customer shall, at its expense and at locations
designated by the NU Companies or the Transmission Customer, install any
metering equipment, data acquisition equipment, or other equipment and software
necessary for the telemetry to be received by the NU Companies or the
Transmission Customer. The NU Companies shall have the right to inspect
equipment and software associated with the data transfer in order to assure
conformance with Good Utility Practices.




11.0

Maintenance of Equipment:

The Transmission Customer shall, on a regular basis in accordance with Network
Operating Committee procedures, practices of the NU Companies, applicable
criteria, rules, standards and operating procedures or at the request of the NU
Companies, and at its expense, test, calibrate, verify and validate the data
link, metering equipment, data acquisition equipment, transmission equipment,
protective equipment and other equipment or software used to implement the
provisions of this Local Service Schedule.  The NU Companies shall have the
right to inspect such tests, calibrations, verifications and validations of the
data link, metering equipment, data acquisition equipment, transmission
equipment, protective equipment and other equipment or software used to
implement the provisions of this Local Service Schedule. Upon The NU Companies'
request, the Transmission Customer will provide the NU System Companies a copy
of the installation, test and calibration records of the data link, metering
equipment, data acquisition equipment, transmission equipment, protective
equipment and other equipment or software. The NU Companies shall, at the
Transmission Customer's expense, have the right to monitor the factory
acceptance test, the field acceptance test, and the installation of any metering
equipment, data acquisition equipment, transmission equipment, protective
equipment and other equipment or software used to implement the provisions of
this Local Service Schedule.




12.0

Notification:




(a) The Transmission Customer shall notify and coordinate with the NU Companies
prior to the commencement of any work or maintenance by the Transmission
Customer, Network Member, or contractors or agents performing on behalf of
either or both, which may directly or indirectly





--------------------------------------------------------------------------------

have an adverse effect on the Transmission Customer or The NU Companies' data
link, or the reliability of the NU Transmission System. All notifications for
scheduled outages of the data link, metering equipment, data acquisition
equipment, transmission equipment, protective equipment and other equipment or
software must meet the requirements of the ISO and the NU Companies.




13.0

Emergency System Operations:




(a) The Transmission Customer, at its expense, shall be subject to all
applicable emergency operation standards promulgated by NERC, NPCC, ISO and the
NU Companies which may include but not limited to underfrequency relaying
equipment, load shedding equipment and voltage reduction equipment.




(b) The NU Companies reserve the right to take whatever actions they deem
necessary to preserve the integrity of the NU Companies’ Transmission System
during emergency operating conditions. If the Network Integration Transmission
Service at the points of interconnection is causing harmful physical effects to
the NU Transmission System facilities or to its customers (e.g., harmonics,
undervoltage, overvoltage, flicker, voltage variations, etc.), the NU Companies
shall promptly notify the Transmission Customer and if the Transmission Customer
does not take the appropriate corrective actions immediately, the NU Companies
shall have the right to interrupt Network Integration Transmission Service under
this Local Service Schedule in order to alleviate the situation and to suspend
all or any portion of Network Integration Transmission Service under this Local
Service Schedule until appropriate corrective action is taken.




(c) In the event of any adverse condition or disturbance on the NU Transmission
System or on any other system directly or indirectly interconnected with the NU
Transmission System, the NU Companies may, as they deem necessary, take actions
or inactions that, in the NU Companies' sole judgment, result in the automatic
or manual interruption of Network Integration Transmission Service in order to:
(i) limit the extent or damage of the adverse condition or disturbance; (ii)
prevent damage to generating or transmission facilities; (iii) expedite
restoration of service; or (iv) preserve public safety.




14.0

Cost Responsibility:




(a) The Transmission Customer shall be responsible for the costs incurred by the
Transmission Customer and the NU Companies to implement the provisions of this
Local Service Schedule including, but not limited to, engineering,
administrative and general expenses, material and labor expenses associated with
the specifications, design, review, approval, purchase, installation,
maintenance, modification, repair, operation, replacement, checkouts, testing,
upgrading, calibration, removal, and relocation of equipment, or software.




(b) Additionally, the Transmission Customer shall be responsible for all costs
incurred by the Transmission Customer and the NU Companies for on-going
operation and maintenance of the metering, telecommunications and safety
protection facilities and equipment required to implement the provisions of this
Local Service Schedule. Such work shall include, but not limited to, normal and
extraordinary engineering, administrative and general expenses, material, and
labor expenses associated with the specifications, design, review, approval,
purchase, installation, maintenance, modification, repair, operation,
replacement, checkouts, testing, upgrading, calibration, removal, or relocation
of equipment required to accommodate service under this Local Service Schedule.








--------------------------------------------------------------------------------

15.0

Default:




The Transmission Customer's failure to implement the terms and conditions of
this Network Operating Agreement will be deemed to be a default under this Local
Service Schedule and will result in the NU Companies seeking, consistent with
FERC rules and regulations, immediate termination of service under this Local
Service Schedule.




16.0

Regulatory Filings:




Nothing contained in this Local Service Schedule or any associated Service
Agreement, including this Network Operating Agreement, shall be construed as
affecting in any way the right of the NU Companies to unilaterally make
application to the Commission for a change in any portion of this Network
Operating Agreement under Section 205 of the Federal Power Act and pursuant to
the Commission's rules and regulations promulgated thereunder.




IN WITNESS WHEREOF, the Parties have caused this Network Operating Agreement to
be executed by their respective authorized officials as of the date written.




Date: __________




Northeast Utilities Service Company

    

by: ______________________________

its Vice President

 




Transmission Customer

    

by: ______________________________

its ______________________________

 





--------------------------------------------------------------------------------

ATTACHMENT NU-H




Annual Transmission Revenue Requirements




for Transmission Service




Attachment NU-H Methodology:




This formula sets forth the method that the NU Companies’ will use to determine
their annual Total Transmission Revenue Requirements. The Transmission Revenue
Requirements reflect the NU Companies’ total cost to own, operate and maintain
the transmission facilities used for providing Open Access Transmission Service
to transmission customers under this Local Service Schedule. The Transmission
Revenue Requirements will be an annual formula rate calculation, effective for
an initial term commencing on the effective date established by FERC and ending
on May 31 of the following year. The calculation will be based on the previous
calendar year’s FERC Form 1 data, with an estimate of the NU Companies’ current
year average plant additions.  Plant additions will be multiplied by a fixed
charge carrying cost and updated thereafter each June 1 based on actual costs
from the Service Year. The true-up information will be based on actual data, in
lieu of allocated data if specifically identified in the FERC Form 1.




I.

Definitions




Capitalized terms not otherwise defined in the Tariff and as used in this
formula have the following definitions:




A. Allocation Factors




1.

Transmission Wages and Salaries Allocation Factor shall equal the ratio of the
NU Companies’ Transmission-related direct wages and salaries to the NU
Companies’ total direct wages and salaries excluding administrative and general
wages and salaries.




2.

Plant Allocation Factor shall equal the ratio of the sum of total investment in
Transmission Plant and Transmission Related General Plant to Total Plant in
Service.




B.

Terms




Administrative and General Expense shall equal The NU Companies’ expenses as
recorded in FERC Account Nos. 920-935, excluding FERC Account Nos. 924,928 and
930.1.




Amortization of Loss on Reacquired Debt shall equal the NU Companies’ expenses
as recorded in FERC Account No. 428.1.




Amortization of Investment Tax Credits shall equal the NU Companies’ credits as
recorded in FERC Account No. 411.4.




Depreciation Expense for Transmission Plant shall equal The NU Companies’
transmission expense as recorded in FERC Account No. 403.




General Plant shall equal The NU Companies’ gross plant balance as recorded in
FERC Account Nos. 389-399.








--------------------------------------------------------------------------------

General Plant Depreciation Expense shall equal the NU Companies’ general plant
expenses as recorded in FERC Account No. 403.




General Plant Depreciation Reserve shall equal the NU Companies’ general plant
reserve balance as recorded in FERC Account No. 108.




Other Regulatory Assets/Liabilities – FAS 106 shall equal the net of the NU
Companies’ FAS 106 balance as recorded in FERC Account No. 182.3 and any FAS 106
balance as recorded in the NU Companies’ FERC Account No. 254.




Other Regulatory Assets/Liabilities – FAS 109 shall equal the net of the NU
Companies’ FAS 109 balance in FERC Account No. 182.3 and any FAS 109 balance as
recorded in the NU Companies’ FERC Account No. 254.




Payroll Taxes shall equal those payroll expenses as recorded in the NU
Companies’ FERC Account Nos. 408.1 and 409.1.




Plant Held for Future Use shall equal the NU Companies’ balance in FERC Account
No. 105.




Prepayments shall equal the NU Companies’ prepayment balance as recorded in FERC
Account No. 165.




Property Insurance shall equal the NU Companies’ expenses as recorded in FERC
Account No. 924.




Total Accumulated Deferred Income Taxes shall equal the net of the NU Companies’
deferred tax balance as recorded in FERC Account Nos. 281-283 and the NU
Companies’ deferred tax balance as recorded in FERC Account No. 190.




Total Loss on Reacquired Debt shall equal the NU Companies’ expenses as recorded
in FERC Account 189.




Total Municipal Tax Expense shall equal the NU Companies’ expenses as recorded
in FERC Account Nos. 408.1, 409.1.




Total Plant in Service shall equal the NU Companies’ total gross plant balance
as recorded in FERC Account Nos. 301-399.




Total Transmission Depreciation Reserve shall equal the NU Companies’
Transmission reserve balance as recorded in FERC Account 108.




Transmission Operation and Maintenance Expense shall equal the NU Companies’
expenses as recorded in FERC Account Nos. 560, 562-564 and 566- 573 and shall
exclude all HQ HVDC expenses booked to accounts 560 through 573 and expenses
already included in Transmission Support Expense, as described in Section I
below, that are included in FERC Account Nos. 560-573.




Transmission Plant shall equal the NU Companies’ gross plant balance as recorded
in FERC Account Nos. 350-359.








--------------------------------------------------------------------------------

Transmission Plant Materials and Supplies shall equal the NU Companies’ balance
as assigned to transmission, as recorded in FERC Account 154.




II.

Calculation of Transmission Revenue Requirements




The Transmission Revenue Requirement shall equal the sum of the NU Companies’
(A) Return and Associated Income Taxes, (B) Transmission Depreciation Expense,
(C) Transmission Related Amortization of Loss on Reacquired Debt, (D)
Transmission Related Amortization of Investment Tax Credits, (E) Transmission
Related Municipal Tax Expense, (F) Transmission Related Payroll Tax Expense, (G)
Transmission Operation and Maintenance Expense, (H) Transmission Related
Administrative and General Expense (I) Transmission Support Expense, and(J)
Transmission Related Taxes and Fees Charge.




A.

Return and Associated Income Taxes shall equal the product of the Transmission
Investment Base and the Cost of Capital Rate.




1.

Transmission Investment Base




The Transmission Investment Base will be the average balances of (a)
Transmission Plant, plus (b) Transmission Related General Plant, plus (c)
Transmission Plant Held for Future Use, less (d) Transmission Related
Depreciation Reserve, less (e) Transmission Related Accumulated Deferred Taxes,
plus (f) Transmission Related Loss on Reacquired Debt, plus (g) Other Regulatory
Assets/Liabilities, plus (h) Transmission Prepayments, plus (i) Transmission
Materials and Supplies, plus (j) Transmission Related Cash Working Capital.




(a) Transmission Plant will equal the balance of the NU Companies’ investment in
Transmission Plant.




(b) Transmission Related General Plant shall equal the NU Companies’ balance of
investment in General Plant multiplied by the Transmission Wages and Salaries
Allocation Factor.




(c) Transmission Plant Held for Future Use shall equal the balance of
Transmission Plant Held for Future Use.




(d) Transmission Related Depreciation Reserve shall equal the balance of Total
Transmission Depreciation Reserve, plus the balance of Transmission Related
General Plant Depreciation Reserve. Transmission Related General Plant
Depreciation Reserve shall equal the product of General Plant Depreciation
Reserve and the Transmission Wages and Salaries Allocation Factor.




(e) Transmission Accumulated Deferred Taxes shall equal the NU Companies’
electric balance of Total Accumulated Deferred Income Taxes multiplied by the
Plant Allocation Factor.




(f) Transmission Related Loss on Reacquired Debt shall equal the NU Companies’
electric balance of Total Loss on Reacquired Debt multiplied by the Plant
Allocation Factor.




(g) Other Regulatory Assets/Liabilities shall equal the NU Companies’ electric
balance of any deferred rate recovery of FAS 106 expense multiplied by the
Transmission Wages





--------------------------------------------------------------------------------

and Salaries Allocation Factor, plus the NU Companies’ electric balance of FAS
109 multiplied by the Plant Allocation Factor.




(h) Transmission Prepayments shall equal the NU Companies’ electric balance of
Prepayments multiplied by the Transmission Wages and Salaries Allocation Factor.




(i) Transmission Materials and Supplies shall equal the NU Companies’ electric
balance of Transmission Plant Materials and Supplies.




(j) Transmission Related Cash Working Capital shall be a 12.5% allowance (45
days/360 days) of Transmission Operation and Maintenance Expense and
Transmission Related Administrative and General Expense.







2.

Cost of Capital Rate




The Cost of Capital Rate will equal (a) the NU Companies’ Weighted Cost of
Capital, plus (b) Federal Income Tax plus (c) State Income Tax.




(a)

The Weighted Cost of Capital will be calculated based upon the capital structure
at the end of each year and will equal the sum of:




(i)

the long term debt component, which equals the product of the actual weighted
average embedded cost to maturity of the NU Companies’ long-term debt then
outstanding and the ratio that long-term debt is to the NU Companies’ total
capital.




(ii)

the preferred stock component, which equals the product of the actual weighted
average embedded cost to maturity of the NU Companies’ preferred stock then
outstanding and the ratio that preferred stock is to the NU Companies’ total
capital.




(iii)

the return on equity component, shall equal the product of Northeast Utilities’
return on equity (“ROE”) of 12.8% and the ratio that common equity is to
Northeast Utilities’ total capital.




(b)

Federal Income Tax shall equal




[(A+[(C+B)/D]x (FT)] divided by (1-FT)




where FT is the Federal Income Tax Rate and A is the sum of the preferred stock
component and the return on equity component, as determined in Sections
II.A.2.(a)(ii) and (iii) above, B is Transmission Related Amortization of
Investment Tax Credits, as determined in Section II.D., below, C is the Equity
AFUDC component of Transmission Depreciation Expense, as defined in Section
II.B., and D is Transmission Investment Base, as Determined in II.A.1., above.




(c)

State Income Tax shall equal




[A+[(C+B)/D] + Federal Income Tax)x(ST)] divided by (1-ST)








--------------------------------------------------------------------------------

where ST is the State Income Tax Rate, A is the sum of the preferred stock
component and return on equity component determined in Sections II.A.2.(a)(ii)
and (iii) above, B is the Amortization of Investment Tax Credits as determined
in Section II.D. below, C is the equity AFUDC component of Transmission
Depreciation Expense, as defined in Section II.B., D is the Transmission
Investment Base, as determined in II.A.1., above and Federal Income Tax is the
rate determined in Section II.A.2.(b) above.




B.

Transmission Depreciation Expense shall equal the sum of Depreciation Expense
for Transmission Plant, plus an allocation of General Plant Deprecation Expense
calculated by multiplying General Plant Depreciation Expense by the Transmission
Wages and Salaries Allocation Factor.




C.

Transmission Related Amortization of Loss on Reacquired Debt shall equal the NU
Companies’ electric Amortization of Loss on Reacquired Debt multiplied by the
Plant Allocation Factor.




D.

Transmission Related Amortization of Investment Tax Credits shall equal the NU
Companies’ electric Amortization of Investment Tax Credits multiplied by the
Plant Allocation Factor.




E.

Transmission Related Municipal Tax Expense shall equal the NU Companies’’
electric Total Municipal Tax Expense multiplied by the Plant Allocation Factor.




F.

Transmission Related Payroll Tax Expense shall equal the NU Companies’ electric
Payroll Tax expense, multiplied by the Transmission Wages and Salaries
Allocation Factor.




G.

Transmission Operation and Maintenance Expense shall equal Transmission
Operation and Maintenance Expenses.




H.

Transmission Related Administrative and General Expenses shall equal the sum of
(1) the NU Companies’ Administrative and General Expenses multiplied by the
Transmission Wages and Salaries Allocation Factor, (2) Property Insurance
multiplied by the Transmission Plant Allocation Factor, (3) Expenses included in
Account 928 related to FERC Assessments multiplied by the Plant Allocation
Factor, plus any other Federal and State transmission related expenses or
assessments in Account 928 plus specific transmission related expenses included
in Account 930.1 and, (4) specific transmission related public education
expenses included in Account 426.54.




I.

Transmission Support Expense shall equal the expense paid by the NU Companies’
for transmission support.




J.

Transmission Related Taxes and Fees Charge shall include any fee or assessment
imposed by any governmental authority on service provided under this Local
Service Schedule that is not specifically identified under any other section of
this Local Service Schedule.





--------------------------------------------------------------------------------

ATTACHMENT NU-I




Annual Revenue Requirements




For Localized Transmission Facilities




Attachment NU-I Methodology




This formula sets forth the method that the NU Companies’ will use to determine
their annual total revenue requirements for Localized Facilities costs
(“Localized Transmission Revenue Requirements”) for each state or area where
Localized Facilities are located (subsequent references in this formula to
Localized Facilities refer to Localized Facilities for each such state or area).
The Localized Transmission Revenue Requirements will be an annual formula rate
calculation, effective for an initial term commencing when the NU Companies
incur the Localized Facilities costs and ending the immediately succeeding May
31st, and continuing thereafter for successive 12 month periods commencing each
June 1 (“Rate Year”).  The calculation will be based on the previous calendar
year’s Localized Transmission Revenue Requirements, plus the forecasted revenue
requirements of Localized Facilities in service the upcoming Rate Year. Each
June 1st, the Localized Transmission Revenue Requirements in effect during the
previous calendar year will be trued-up based on actual costs from the most
recent calendar year. The true-up information will be based on actual data, in
lieu of allocated data if specifically identified in the FERC Form 1, or based
on allocated data if such specific information is not identified.




I.

Definitions




Capitalized terms not otherwise defined in the Tariff and as used in this
formula have the following definitions:




A.

Allocation Factors




1.

Localized Transmission Allocation Factor shall equal the ratio of Localized
Transmission Plant in Service to total investment in Transmission Plant.




2.

Total Localized Plant Allocation Factor shall equal the ratio of Localized
Transmission Plant in Service to Total Plant in Service.




3.

Transmission Wages and Salaries Allocation Factor shall equal the ratio of the
NU Companies’ Transmission-related direct wages and salaries, including those of
affiliated companies, to the NU Companies’ total direct wages and salaries,
including those of affiliated companies, and excluding administrative and
general wages and salaries.




B.

Terms




Administrative and General Expense shall equal the NU Companies’ expenses as
recorded in FERC Account Nos. 920-935, excluding FERC Account Nos. 924, 928 and
930.1.




Amortization of Loss on Reacquired Debt shall equal the NU Companies’ expenses
as recorded in FERC Account No. 428.1.




Amortization of Investment Tax Credits shall equal the NU Companies’ expenses as
recorded in FERC Account No. 411.4.








--------------------------------------------------------------------------------

Depreciation Expense for Localized Transmission Plant shall equal the NU
Companies’ Localized Facilities expenses as recorded in FERC Account No. 403.




General Plant shall equal the NU Companies’ gross plant balance as recorded in
FERC Account Nos. 389-399.




General Plant Depreciation Expense shall equal the NU Companies’ general plant
expenses as recorded in FERC Account No. 403.




General Plant Depreciation Reserve shall equal the NU Companies’ general plant
reserve balance as recorded in FERC Account No. 108.




Payroll Taxes shall equal those payroll expenses as recorded in NU Companies’
FERC Account Nos. 408.1 and 409.1.




Prepayments shall equal the NU Companies’ prepayment balance as recorded in FERC
Account No. 165.




Property Insurance shall equal the NU Companies’ expenses as recorded in FERC
Account No. 924.




Total Accumulated Deferred Income Taxes shall equal the net of the NU Companies’
deferred tax balance as recorded in FERC Account Nos. 281-283 and NU Companies’
deferred tax balance as recorded in FERC Account No. 190.




Total Loss on Reacquired Debt shall equal the NU Companies’ expenses as recorded
in FERC Account 189.




Total Municipal Tax Expense shall equal the NU Companies’ expenses as recorded
in FERC Account Nos. 408.1, 409.1.




Localized Transmission Plant in Service shall equal the NU Companies’ Localized
Facilities gross plant balance as recorded in FERC Account Nos. 350-359.




Localized Transmission Depreciation Reserve shall equal the NU Companies’
Localized Facilities reserve balance as recorded in FERC Account 108.




Transmission Operation and Maintenance Expense shall equal NU Companies’
expenses as recorded in FERC Account Nos. 560, 562-564 and 566-573 and shall
exclude all HQ HVDC expenses booked to accounts 560 through 573 and expenses
already included in Transmission Support Expense, as described in Section I
below, which are included in FERC Account Nos. 560-573.




Transmission Plant shall equal the NU Companies’ gross plant balance as recorded
in FERC Account Nos. 350-359.




Transmission Plant Materials and Supplies shall equal the NU Companies’ balance
as assigned to transmission, as recorded in FERC Account 154.




Total Plant in Service shall equal the NU Companies’ total gross plant balance
as recorded in FERC Account Nos. 301-399.





--------------------------------------------------------------------------------




II. Calculation of Localized Transmission Revenue Requirements




The Localized Transmission Revenue Requirements shall equal the sum of the NU
Companies’ (A) Localized Return and Associated Income Taxes, (B) Localized
Transmission Depreciation Expense, (C) Localized Transmission Related
Amortization of Loss on Reacquired Debt, (D) Localized Transmission Related
Amortization of Investment Tax Credits, (E) Localized Transmission Related
Municipal Tax Expense, (F) Localized Transmission Related Payroll Tax Expense,
(G) Localized Transmission Operation and Maintenance Expense, (H) Localized
Transmission Related Administrative and General Expense , (I) Localized
Transmission Support Expense, and (J) Localized Transmission Related Taxes and
Fees Charge.




A.

Localized Return and Associated Income Taxes shall equal the product of the
Localized Transmission Investment Base and the Cost of Capital Rate.




1.

Localized Transmission Investment Base The Localized Transmission Investment
Base will be the average balances of (a) Localized Transmission Plant, less (b)
Localized Transmission Related Depreciation Reserve, less (c) Localized
Transmission Related Accumulated Deferred Taxes, plus (d) Localized Transmission
Related Loss of Reacquired Debt, plus (e) Localized Transmission Prepayments,
plus (f) Localized Transmission Materials and Supplies, plus (g) Localized
Transmission Related Cash Working Capital.




(a)

Localized Transmission Plant will equal the balance of (1) the NU Companies’
investment in Localized Transmission Plant plus, (2) the NU Companies’ balance
of investment in General Plant multiplied by the Transmission Wages and Salaries
Allocation Factor, further multiplied by the Localized Transmission Allocation
Factor.




(b)

Localized Transmission Related Depreciation Reserve shall equal the balance of
Localized Transmission Depreciation Reserve plus the balance of Localized
Transmission Related General Plant Depreciation Reserve. Localized Transmission
Related General Plant Depreciation Reserve shall equal the product of General
Plant Depreciation Reserve and the Transmission Wages and Salaries Allocation
Factor, further multiplied by the Localized Transmission Allocation Factor.




(c)

Localized Transmission Related Accumulated Deferred Taxes shall equal the NU
Companies’ electric balance of Total Accumulated Deferred Income Taxes,
multiplied by the Total Localized Plant Allocation Factor.




(d)

Localized Related Loss on Reacquired Debt shall equal the NU Companies’ electric
balance of Total Loss on Reacquired Debt multiplied by the Total Localized Plant
Allocation Factor.




(e)

Localized Transmission Prepayments shall equal the NU Companies’ electric
balance of Prepayments multiplied by the Transmission Wages and Salaries
Allocation Factor and further multiplied by the Localized Transmission
Allocation Factor.








--------------------------------------------------------------------------------

(f)

Localized Transmission Materials and Supplies shall equal the NU Companies’
electric balance of Transmission Plant Materials and Supplies multiplied by the
Localized Transmission Allocation Factor.




(g)

Localized Transmission Related Cash Working Capital shall be a 12.5% allowance
(45 days/360 days) of (i) Localized Transmission Operation and Maintenance
Expense, plus (ii) Localized Administrative and General Expense.




2.

Cost of Capital Rate




The Cost of Capital Rate will equal (a) the NU Companies’ Weighted Cost of
Capital, plus (b) Federal Income Tax plus (c) State Income Tax.




(a)

The Weighted Cost of Capital will be calculated based upon the average capital
structure and will equal the sum of:




(i) the long term debt component, which equals the product of the actual
weighted average embedded cost to maturity of the NU Companies’ long-term debt
then outstanding and the ratio that long-term debt is to the NU Companies’ total
capital.




(ii) the preferred stock component, which equals the product of the actual
weighted average embedded cost to maturity of the Northeast Utilities’ preferred
stock then outstanding and the ratio that preferred stock is to the Northeast
Utilities’ total capital.




(iii) the return on equity component, shall equal the product of the NU
Companies’ return on equity (“ROE”) of 12.8% and the ratio that common equity is
to the NU Companies’ total capital.




(b)

Federal Income Tax shall equal




[(A+[(C+B)/D]x (FT)] divided by (1-FT)




where FT is the Federal Income Tax Rate and A is the sum of the preferred stock
component and the return on equity component, as determined in Sections
II.A.2.(a)(ii) and (iii) above, B is Localized Transmission Related Amortization
of Investment Tax Credits, as determined in Section II.D., below, C is the
Equity AFUDC component of Localized Transmission Depreciation Expense, as
defined in Section II.B., and D is Localized Transmission Investment Base, as
Determined in II.A.1., above.




( c)

State Income Tax Shall equal:




[(A+[(C+B)/D] + Federal Income Tax) x (ST)] divided by (1-ST)




where ST is the State Income Tax Rate, A is the sum of the preferred stock
component and return on equity component determined in Sections II.A.2.(a)(ii)
and (iii) above, B is the Localized Transmission Related Amortization of
Investment Tax Credits as determined in Section II.D. below, C is the equity
AFUDC component of Localized Transmission Depreciation Expense, as defined in
Section II.B., D is the Localized Transmission Investment Base, as determined in
II.A.1. above and Federal Income Tax is the rate determined in Section
II.A.2.(b) above.








--------------------------------------------------------------------------------

B.

Localized Transmission Depreciation Expense shall equal the sum of Depreciation
Expense for Localized Transmission Plant, plus an allocation of General Plant
Deprecation Expense calculated by multiplying General Plant Depreciation Expense
by the Transmission Wages and Salaries Allocation Factor and further multiplied
by the Localized Transmission Allocation Factor.




C.

Localized Transmission Related Amortization of Loss on Reacquired Debt shall
equal the NU Companies’ electric Amortization of Loss on Reacquired Debt
multiplied by the Total Localized Plant Allocation Factor.




D.

Localized Transmission Related Amortization of Investment Tax Credits shall
equal the NU Companies’ electric Amortization of Investment Tax Credits
multiplied by the Total Localized Plant Allocation Factor.




E.

Localized Transmission Related Municipal Tax Expense shall equal the NU
Companies’ Total Municipal Tax Expense multiplied by the Total Localized Plant
Allocation Factor.




F.

Localized Transmission Related Payroll Tax Expense shall equal the NU Companies’
electric Payroll Taxes expense, multiplied by the Transmission Wages and
Salaries Allocation Factor, and further multiplied by the Localized Transmission
Allocation Factor.




G.

Localized Transmission Operation and Maintenance Expense shall equal the NU
Companies’ Transmission Operation and Maintenance Expense multiplied by the
Localized Transmission Allocation Factor.




H.

Localized Transmission Related Administrative and General Expense shall equal
the sum of (1) the NU Companies’ Administrative and General Expense multiplied
by the Transmission Wages and Salaries Allocation Factor and further multiplied
by the Localized Transmission Allocation Factor, (2) Property Insurance
multiplied by the Total Localized Plant Allocation Factor, (3) Expenses included
in Account 928 related to FERC Assessments multiplied by the Total Localized
Plant Allocation Factor, (4) Federal and State transmission related expenses or
assessments in Account 928 multiplied by the Localized Transmission Allocation
Factor, (5) specific transmission related expenses included in Account No.
930.1, multiplied by the Localized Transmission Allocation Factor, and (6)
specific Localized Facility related public education expenses included in
Account 426.54.




I.

Transmission Support Expense shall equal the expense paid by the NU Companies’
for transmission support for Localized Facilities.




J.

Transmission Related Taxes and Fees Charge shall include any fee or assessment
imposed by any governmental authority on transmission service provided under
this Local Service Schedule that is not specifically identified under any other
section of this Local Service Schedule, multiplied by the Localized Transmission
Allocation Factor.








--------------------------------------------------------------------------------

SUPPLEMENT NO. 1 TO




Schedule 21-NU







Service Over Hydro-Quebec Facilities




I.

Definitions:




Unless otherwise provided, capitalized terms used herein shall have the
definitions provided in the Tariff including Schedule 21-NU to the OATT.




II.

Transmission Service Over Hydro-Quebec Facilities:




Transmission service over the Hydro-Quebec Facilities is provided pursuant to
the terms and conditions of this Local Service Schedule.




III.

Rates For Transmission Service Over Hydro-Quebec Facilities:




A.

Rates for Point-To-Point Transmission Service over the Hydro-Quebec Facilities
are set forth in the following rate schedules attached to this Supplement No. 1:
 Rate Schedule HQ-LTF for Long-Term Firm Point-To-Point Transmission Service;
Rate Schedule HQ-STF for Short-Term Firm Point-To-Point Transmission Service;
and Rate Schedule HQ-NF for Non-Firm Point-To-Point Transmission Service.




B.

Rates for Network Transmission Service over the Hydro-Quebec Facilities are set
forth in Attachment HQ-NETWORK attached to this Supplement No. 1.





--------------------------------------------------------------------------------

SCHEDULE HQ-LTF










Hydro-Quebec Facilities




Long-Term Firm Point-To-Point




Transmission Service




CHARGE PROVISIONS




III.

For each month of service, NUSCO will bill the Transmission Customer the
difference between: (1) the higher of the cumulative annual Embedded Cost
Charges or the cumulative annual Opportunity Costs Charges, calculated on a
monthly basis for each calendar year and (2) the cumulative annual amount of
charges for Embedded Costs and Opportunity Costs preceding the service month for
which the bill is being rendered. In January of each calendar year the
cumulative billed amount for (2) above will be reset to zero (0).




A.

EMBEDDED COST CHARGE




1.

Determination of Embedded Cost Charge

The Embedded Cost Charge will provide for recovery of the embedded costs of the
Hydro-Quebec Facilities of the NU Companies. The Embedded Cost Charge for each
month will be the product of: (a) the "NU Companies' Formula Rate" (expressed in
$ per kilowatt-year), divided by twelve (12) months, and (b) the Reserved
Capacity (expressed in kilowatts).




2.

NU Companies Formula Rate

The NU Companies' formula rate shall be determined in accordance with the rate
formulas specified in Appendix A of this Schedule HQ-LTF ("Formula Rate"), being
applied to the costs recorded on each of the NU Companies' books of account
(i.e., FERC Form 1). The Formula Rate shall be determined on the basis of
estimated costs for each year until the actual NU Companies' costs for such year
are determined. Thereafter, payments made on such estimate shall be recalculated
based on actual data for that year, and an appropriate billing adjustment shall
be made pursuant to Section 7 of this Local Service Schedule.




3.

Tax Rates and Taxes

The Formula Rate in effect during a Service Year shall be based on the local,
state, and federal tax rates and taxes in effect during the prior year.  If, at
any time, additional or new taxes are imposed on the NU Companies or existing
taxes are removed, the Formula Rate will be appropriately modified and filed
with the Commission in accordance with Part 35 of the Commission's regulations.




4.

Provision re: Exchanges

With respect to Entitlement Transactions or Energy Transactions or other
transactions that involve an exchange, each party to such transaction shall be
treated as an individual Transmission Customer under the Tariff. Accordingly, a
separate Schedule HQ-LTF or other applicable charge(s) will be calculated for,





--------------------------------------------------------------------------------

and a separate bill will be rendered to, each such individual Transmission
Customer.




5.

Discounts

Three principal requirements apply to discounts for transmission service as
follows: (1) any offer of a discount made by the NU Companies must be announced
to all Eligible Customers solely by posting on the OASIS, (2) any customer
initiated requests for discounts (including requests for use by one’s wholesale
merchant or an affiliate’s use) must occur solely by posting on the OASIS, and
(3) once a discount is negotiated, details must be immediately posted on the
OASIS. For any discount agreed upon for service on a path, from point(s) of
receipt to point(s) of delivery, the NU Companies must offer the same discounted
transmission service rate for the same time period to all Eligible Customers on
all unconstrained transmission paths that go to the same point(s) of delivery on
the Transmission System.




D.

OPPORTUNITY COSTS CHARGE

The Opportunity Costs Charge shall be determined each month in accordance with
the provisions set forth in Appendix B of this Schedule HQ-LTF and the Service
Agreement.




II.

In addition to the applicable charges set forth in Parts I and II of the Tariff,
and as otherwise specified in the Service Agreement, the Transmission Customer
shall pay to NUSCO each month the following additional charges for Hydro-Quebec
Facilities Long- Term Firm Transmission Service provided during such month.




A.

Taxes and Fees Charge




B.

Regulatory Expenses Charge




C.

Other




A.

TAXES AND FEES CHARGE

If any governmental authority requires the payment of any fee or assessment or
imposes any form of tax with respect to payments made for Hydro-Quebec
Facilities Long-Term Firm Point-To-Point Transmission Service provided under the
Tariff, not specifically provided for in any of the charge or rate provisions
under the Tariff, including any applicable Interest charged on any deficiency
assessment made by the taxing authority, together with any further tax on such
payments, the obligation to make payment for any such fee, assessment, or tax
shall be borne by the Transmission Customer. The NU Companies will make a
separate filing with the Commission for recovery of any such costs in accordance
with Part 35 of the Commission's regulations.




B.

REGULATORY EXPENSES CHARGE

The NU Companies shall have the right to make a Section 205 filing for recovery
of regulatory expenses associated with the Tariff and the Service Agreements.




C.

OTHER

The NU Companies shall have the right, at any time, unilaterally to file for a
change in any of the provisions of this Schedule HQ-LTF in accordance with
Section 205 of the Federal Power Act and the Commission's implementing
regulations.





--------------------------------------------------------------------------------

SCHEDULE HQ-LTF




Appendix A




DETERMINATION OF




THE NU COMPANIES' FORMULA RATE




FOR HYDRO-QUEBEC FACILITIES




LONG-TERM FIRM POINT-TO-POINT TRANSMISSION SERVICE




The NU Companies' Formula Rate for Hydro-Quebec Facilities Long-Term Firm
Point-To-Point




                                        Ai1 - B i1

Formula Ratei   =                         C i1




Transmission Service ("Formula Rate") is an annual rate determined from the
following formula.




WHERE:




•

i equals the calendar year during which service is being rendered (“Service
Year”).




•

Ai-1 is the Annual Cost (expressed in dollars) of the Hydro-Quebec Facilities of
the NU Companies for the calendar year prior to the Service Year. The Annual
Revenue Requirements are determined pursuant to the formula specified in Exhibit
1 to this Appendix A.




•

Bi-1 is the actual transmission revenues (expressed in dollars) provided from
the provision of transmission services over the Hydro-Quebec Facilities to
others. The actual transmission revenues shall be those recorded on the books of
the NU Companies in FERC Account Nos. 447 and 456 pertaining to Transmission of
Electricity for Others and such other applicable FERC Account for the calendar
year prior to the Service Year.




•

Ci-1 is the average of the NU Companies twelve monthly maximum transfer limits
(expressed in kilowatts) on its share of the Hydro-Quebec Facilities for the
calendar year prior to the Service Year.





--------------------------------------------------------------------------------

SCHEDULE HQ-LTF




Appendix A




Exhibit 1




DETERMINATION OF ANNUAL TRANSMISSION REVENUE REQUIREMENTS




The Annual Transmission Cost for the NU Companies' Hydro-Quebec Facilities are
the costs assessed by each of them in owning, operating, maintaining, and
supporting those facilities, plus any applicable leasing costs and an allocable
share of General Plant and other such plant and equipment. These costs shall be
computed on a calendar-year basis using costs, from the calendar year prior to
the Service Year.




In making such determinations, the provisions of the Uniform System of Accounts
prescribed by FERC for Class A and Class B Public Utilities and Licensees shall
be controlling.




The rate formula for determination of the annual revenue requirements for the
Hydro-Quebec Facilities of the NU Companies are determined pursuant to this
Appendix A of Schedule HQLTF, as follows:




A.

ANNUAL COST =

Sum of [each NU Company's Hydro-Quebec Facilities

transmission costs - Chester Static VAR Compensator].





--------------------------------------------------------------------------------

SCHEDULE HQ-LTF




Appendix B







PROVISIONS FOR RECOVERY OF OPPORTUNITY COSTS FOR




HYDRO-QUEBEC FACILITIES




The types of Opportunity Costs that may be incurred by the NU Companies and
charged to Transmission Customers in connection with the provision of
Hydro-Quebec Facilities Long-  Term Firm Point-To-Point Transmission Service
pursuant to a Service Agreement are described below.




1.

OUT OF RATE COSTS




1.1

Out of Rate Costs are incurred when: (i) the NU Companies are required under an
ISO dispatch order to limit the operation of any of their generation
Entitlements below the output level under economic dispatch or to "must run" any
of their generation Entitlements above the levels associated with economic
dispatch; and (ii) the ISO dispatch order adversely impacts the NU Companies'
settlement billing or the settlement billing of another Transmission Customer
that has a contractual right (through the purchase of an Entitlement from the NU
Companies) to pass the cost back to the NU Companies; and (iii) the ISO does not
grant a waiver of the Out of Rate Costs incurred pursuant to (i) and (ii) above.




1.2

The information required from the ISO to establish the existence and level of
Out of Rate Costs and the Transmission Customer's responsibility for such costs
will normally not be available to the NU Companies by the end of the billing
month in which the Out of Rate Costs are incurred. Accordingly, the bills
rendered for Hydro-Quebec Facilities Long-Term Firm Point-To-Point Transmission
Service pursuant to Section 7 of the Tariff shall be subject to subsequent
adjustment, as provided in Section F.2 of this Appendix B of Schedule HQ-LTF.




1.3

In circumstances where multiple transactions across a constrained transmission
path are causing the incurrence of Out of Rate Costs, the Out of Rate Costs will
be allocated first to the Hydro-Quebec Facilities Non-Firm Point-To-Point
Transmission Service customers under the Tariff to the extent that their service
is not curtailed or interrupted pursuant to the provisions of the Tariff. If,
after curtailment or interruption of such Hydro-Quebec Facilities Non-Firm
Point-To-Point Transmission Service and/or the allocation of Out of Rate Costs
to Hydro-Quebec Facilities Non-Firm Point-To-Point Transmission Service
customers under the Tariff, Out of Rate Costs remain, such remaining costs will
be allocated to Hydro-Quebec Facilities Long-Term and Hydro-Quebec Facilities
Short-Term Firm Point-To-Point Transmission Service customers with the latest
date (latest means, the latest dated Service Agreement for Hydro-Quebec
Facilities Firm Point-To-Point Transmission Service or latest dated Reservation
for Hydro-Quebec Facilities Non-Firm Point-To-Point Transmission Service). Where
the reduction in the number of megawatts of Hydro-Quebec Facilities Non-Firm
Point-To-Point Transmission Service and of Hydro-Quebec Facilities Long-Term and
Hydro-Quebec Facilities Short-Term Firm Point-To-Point Transmission Service that
would have been required to eliminate the need for the ISO limitation or "must
run" in any hour exceeds the megawatts of actual Hydro-Quebec Facilities
Non-Firm Point-To-Point





--------------------------------------------------------------------------------

Transmission Service and Hydro-Quebec Facilities Long-Term and Short-Term Firm
Point-To-Point Transmission Service of the latest applicable transaction in such
hour, the excess Out of Rate Costs will be allocated to the next latest
transaction and so on until the total additional megawatts of Hydro-Quebec
Facilities Long-Term and Hydro-Quebec Facilities Short-Term Firm Point-To-Point
Transmission Service that is required to be reduced to eliminate the need for
such ISO limitation or "must run" order has been achieved. Whenever the
transactions across a constrained transmission path that are causing the
incurrence of Out of Rate Costs include off-system sales by the NU Companies,
such NU Companies' off-system sales shall be included on the same basis as
Hydro-Quebec Facilities Non-Firm Point-To-Point Transmission Service and
Hydro-Quebec Facilities Long-Term and Hydro-Quebec Facilities Short-Term Firm
Point-To-Point Transmission Service transactions in determining responsibility
for Out of Rate Costs and the date of the off-system sales contract or wholesale
transaction shall be used to determine its "service agreement" or "reservation"
date.




2.

OPPORTUNITY COSTS ON HYDRO-QUEBEC FACILITIES




2.1

Short-Term Power Transfers into New England The NU Companies' lost opportunities
to purchase economic short-term power will occur when the amount of power that
would be economical for the NU Companies to purchase in the market (at a
validated, quoted delivered price below their decremental energy cost) exceeds
the amount of the NU Companies' allocated share of Hydro-Quebec Facilities
transfer capacity not then committed to others for Non-Firm Point-To-Point
Transmission Service and Hydro-Quebec Facilities Long-Term and Hydro-Quebec
Facilities Short-Term Firm Point-To-Point Transmission Service into New England
and for purchases on behalf of Native Load Customers ("Short-Term Available
Import Capacity"). Operating conditions in New England or elsewhere and/or the
location of the seller may affect the amount of Short-Term Available Import
Capacity.




The following steps comprise the procedures to be used in assigning such
Opportunity Costs on Hydro-Quebec Facilities to Firm Transmission Service
customers under the Tariff after assignment of any Opportunity Costs to
Hydro-Quebec Facilities Non-Firm Point-To-Point Transmission Service customers
under the Tariff, pursuant to the provisions of the Tariff.




2.1.1

The megawatt (MW) difference, if any, between the aggregate of economic power
purchase opportunities available and Short-Term Available Import Capacity will
be determined hourly ("Import Shortfall").




2.1.2

To assign such Opportunity Costs on Hydro-Quebec Facilities to Transmission
Customers, Service Agreements for Hydro-Quebec Facilities Long-Term and
Hydro-Quebec Facilities Short-Term Firm Point-To-Point Transmission Service will
be ordered (stacked) by date of execution of the Service Agreement under the
Tariff, with the Hydro-Quebec Facilities Firm Point-To-Point Transmission
Customers under the Tariff having the latest date being assigned the highest
order number.




2.1.3

Firm Transmission Customers under the Tariff contributing to the MW amount of
lost opportunities will be determined by aggregating MWs of the Reserved
Capacity counting backward from the highest order number Firm Point-To-Point





--------------------------------------------------------------------------------

Service Agreement under the Tariff until the aggregate MWs equals the Import
Shortfall.




2.1.4

Such Opportunity Costs on Hydro-Quebec Facilities for each hour associated with
the lowest cost purchase opportunity foregone will be assigned to the highest
order numbered Hydro-Quebec Facilities Firm Point-To-Point Service Agreement(s)
under the Tariff up to the MWs of such foregone purchase.




2.1.5

The MWs of the next lowest cost purchase foregone will be assigned to the MWs of
the next following Hydro-Quebec Facilities Firm Point-To-Point Service Agreement
under the Tariff or (next highest order number not fully included in the
calculation in d. above) and so on until the MWs used to calculate the lost
opportunities equals the Import Shortfall.




2.1.6

Such Opportunity Costs on Hydro-Quebec Facilities will be calculated for each
hour by computing the difference between the cost of the economic power offered
to, but not able to be taken by, the NU Companies and the decremental energy
cost for the NU Companies for an equivalent amount of megawatt-hours (after
reflecting applicable losses) of such foregone purchases. If however, the NU
Companies elect to purchase power from an alternative supplier involving an
unconstrained interface, such Opportunity Costs on Hydro-Quebec Facilities for
each hour will be calculated as the difference between the cost of the economic
power for the foregone transaction and the cost of economic power for the
alternative transaction. The Service Agreement will set forth the method for
calculating charges for Opportunity Costs on Hydro- Quebec Facilities associated
with such foregone purchases.




2.1.7

Short-Term Power Transfers Out of New England The NU Companies' lost
opportunities to sell short-term power will occur when the amount of power that
would be economical for the NU Companies to sell in the market (at validated,
quoted prices that exceed their incremental energy cost) exceeds the amount of
the NU Companies' allocated share of the Hydro-Quebec Facilities transfer
capacity out of New England not then committed for Hydro-Quebec Facilities
Long-Term and Hydro-Quebec Facilities Short-Term Firm Point-To-Point
Transmission Service out of New England ("Short-Term Available Export
Capacity"). It is recognized that operating conditions in New England or
elsewhere and/or the location of the buyer may affect the amount of Hydro-Quebec
Facilities Short-Term Available Export Capacity.




2.2

The following steps comprise the procedures to be used in assigning such
Opportunity Costs on Hydro-Quebec Facilities to Firm Point-To-Point Transmission
Service Customers under the Tariff after assignment of Opportunity Costs to
Hydro-Quebec Facilities Non-Firm Point-To-Point Transmission Service customers
under the Tariff, pursuant to the provision of the Tariff.




2.2.1

The megawatt (MW) difference, if any, between the aggregate of economic power
sales opportunities and the Hydro-Quebec Facilities Short-Term Available Export
Capacity will be determined hourly ("Export Shortfall").




2.2.2

To assign such Opportunity Costs on Hydro-Quebec Facilities to Firm
Point-To-Point Transmission Customers, the date of Service Agreements under the
Tariff





--------------------------------------------------------------------------------

for transmission service out of New England will be ordered (stacked) by date of
the Hydro-Quebec Facilities Firm Point-To-Point Service Agreement under the
Tariff (for NU Companies off-system sales, transmitted under the Tariff, the
date used shall be the date of the sales contract or wholesale transaction),
with the Hydro-Quebec Facilities Firm Point-To-Point Transmission Customers
under the Tariff (or the NU Companies) having the latest execution date being
assigned the highest order number.




2.2.3

Hydro-Quebec Facilities Firm Point-To-Point Transmission Customers under the
Tariff (and/or the NU Companies) contributing to the MW amount of lost
opportunities will be determined by aggregating MWs of Reserved Capacity
(including contract or transaction amount of such NU Companies' sales) counting
backward from the highest order number Hydro-Quebec Facilities Firm
Point-To-Point Service Agreement under the Tariff (or contract or transaction of
such NU Companies' sales) until the aggregate MWs equals the Export Shortfall.




2.2.4

Such Opportunity Costs on Hydro-Quebec Facilities for each hour associated with
the highest priced sale opportunity foregone will be assigned to the highest
order numbered Hydro-Quebec Facilities Firm Point-To-Point Service Agreement(s)
under the Tariff (or contract or transaction for such NU Companies' sales) up to
the MWs of such foregone sale.




2.2.5

The MWs of the next highest price sale foregone will be assigned to the  MWs of
the next following Hydro-Quebec Facilities Firm Point-To-Point Service Agreement
under the Tariff or NU Companies' off-system sale (next highest order number not
fully included in the calculation in d. above) and so on until the MWs used to
calculate the lost opportunities equals the Export Shortfall.




2.2.6

Such Opportunity Costs on Hydro-Quebec Facilities for each hour will be
calculated by computing the difference between the price of the power for which
willing buyers exist, but to whom sales cannot be made because of limited
Hydro-Quebec Facilities Short-Term Available Export Capacity, and the
incremental energy cost for the NU Companies for an equivalent amount of
megawatt-hours (after reflecting applicable losses) of such foregone sales. If,
however, the NU Companies elect to sell power to an alternative supplier
involving an unconstrained interface, such Opportunity Costs on Hydro-Quebec
Facilities will be calculated as the difference between the delivered price of
power of the foregone transaction and the delivered price of power for the
alternative transaction.  The Service Agreement will set forth the methodology
for calculating charges for Opportunity Costs on Hydro-Quebec Facilities
associated with such foregone sales.




3.

TIE LINE ADJUSTMENT COSTS




Service across the Hydro-Quebec Facilities into New England that results in a
decrease in the amount of tie line benefits (expressed in kilowatts) reflected
in the NU Companies' Capability Responsibility will be subject to claims for
Opportunity Costs to account for reduction in such tie line benefits. The
Service Agreement will set forth the methodology to determine the reduced tie
line benefit to the NU Companies and to calculate the charge for recovery of
such Opportunity Costs.








--------------------------------------------------------------------------------

4.

OTHER OPPORTUNITY COSTS




Nothing in this Appendix B of Schedule HQ-LTF shall be construed to limit the
right of the NU Companies to file unilaterally under Section 205 of the Federal
Power Act for recovery of other Opportunity Costs incurred by the NU Companies
in connection with Hydro-Quebec Facilities Long-Term Firm Point-To-Point
Transmission Service to a Transmission Customer.




5.

LIMIT OF OPPORTUNITY COSTS




5.1

The aggregate annual Opportunity Costs billed across a given constrained
interface shall be limited by the estimated annual levelized revenue requirement
associated with new facilities that are technically and economically feasible to
build and, if built, would increase the transfer capacity of the applicable
interface to a level that would eliminate such costs. Such facilities and their
costs will be designated in the Service Agreement. Opportunity Costs for all
transactions will be accumulated and compared on an annual basis to the annual
levelized revenue requirements associated with expanding the system as described
above. The annual levelized revenue requirement so determined is the maximum
cumulative Opportunity Costs that will be billed for that year for that
interface for service in the applicable direction ("Cost Cap").




5.2

The Cost Cap shall not apply during the construction period set forth in the
Service Agreement. The Companies shall not be restricted from filing a request
for a waiver of the Cost Cap with the Commission on a case-by-case basis.




6.

OTHER PROVISIONS




6.1

Whenever the NU Companies determine in advance that they expect to charge the
Transmission Customer for Opportunity Costs hereunder, the NU Companies will, if
practicable, notify the Transmission Customer, based on the information then
available, and give such Customer the option of interrupting its scheduled
deliveries for an identified day in order to avoid charges for Opportunity
Costs. It is explicitly recognized that the NU Companies may not unilaterally
interrupt service to avoid the incurrence of Opportunity Costs, and the option
to permit interruption rests solely with the Transmission Customer. It is also
explicitly recognized that the NU Companies may not have the ability to make
this determination on a timely basis and to provide notice in advance of
scheduling deadlines and they shall not be liable in any manner for failure to
provide advance notice under this paragraph or for changes in operating
conditions that impact on anticipated availability of transmission capacity.




6.2

For any hour that the NU Companies incur an Opportunity Cost pursuant to this
Appendix B of Schedule HQ-LTF and NUSCO determines that the Opportunity Cost
would not have been incurred if the NU Companies were not providing Hydro-Quebec
Facilities Long-Term Firm Point-To-Point Transmission Service to the
Transmission Customer, NUSCO shall be obligated to notify the Transmission
Customer within one month of the date on which it had knowledge of the
incurrence of the Opportunity Costs. In the event that the then calculated
annual cumulative Opportunity Costs exceed the annual cumulative charges
previously billed to the Transmission Customer for Embedded Costs or Opportunity
Costs pursuant to Section I. of Schedule LTF, NUSCO may render an immediate
billing adjustment.








--------------------------------------------------------------------------------

6.3

All claims for Opportunity Costs shall be accompanied by a written statement or
other documentation: (i) showing that the Opportunity Costs were incurred; (ii)
showing the calculation for the Opportunity Costs incurred and claimed; and
(iii) showing that the Opportunity Costs would not have been incurred in the
absence of the transaction being charged. If the Transmission Customer, in good
faith, disputes NUSCO's claim for Opportunity Costs, such dispute must be made
within a ninety (90) day period following the end of the Service Year for which
the Opportunity Costs were claimed by NUSCO.




6.4

The NU Companies shall have the right, at any time, unilaterally to file for a
change in any of the provisions of this Appendix B of Schedule HQ-LTF in
accordance with Section 205 of the Federal Power Act and the Commission's
implementing regulations.





--------------------------------------------------------------------------------

SCHEDULE HQ-STF







Hydro-Quebec Facilities              Short-Term Firm Point-To-Point




Transmission Service







CHARGE PROVISIONS




I.

For each daily, weekly or monthly Transaction, NUSCO will bill the Transmission
Customer the higher of: (1) the Embedded Cost Charge or (2) the Opportunity Cost
Charges, calculated for the term of each such Transaction. For Transaction
having a term greater than one month, NUSCO will bill the Transmission Customer
the difference between: (1) the higher of the cumulative Embedded Cost Charges
or the cumulative Opportunity Costs Charges, calculated from the effective date
of Hydro-Quebec Facilities Short-Term Firm Point-To-Point Transmission Service
through the end of the service month and (2) the cumulative billed amount of
charges for Embedded Costs and Opportunity Costs preceding the service month for
which the bill is being rendered.




A.

EMBEDDED COST CHARGE




1.

Determination of Embedded Cost Charge




The Embedded Cost Charge will provide for recovery of the embedded costs of the
Hydro-Quebec Facilities of the NU Companies. The Embedded Cost Charge for each
month will equal the sum of the Embedded Cost Charges for each monthly (or
longer term), weekly, or daily Transaction during such month.




The Embedded Cost Charge for each monthly Transaction shall be determined as the
product of: (a) the NU Companies' Annual Rate for Hydro-Quebec Facilities
Short-Term Firm Point-To-Point Transmission Service ÷ twelve (12) months
(expressed in $ per kilowatt-month) and (b) the Reserved Capacity set forth for
such monthly Transaction (expressed in kilowatts).




The Embedded Cost Charge for each weekly Transaction shall be determined as the
product of: (a) the NU Companies' Weekly Hydro-Quebec Facilities Short-Term Firm
Point-To-Point Transmission Rate (expressed in $ per kilowatt-week), and (b) the
Reserved Capacity set forth for such weekly Transaction (expressed in
kilowatts). The NU Companies' Weekly Rate is the NU Companies' Annual Rate for
Hydro-Quebec Facilities Short-Term Firm Point-To-Point Transmission Service ÷
fifty-two (52) weeks.




The Embedded Cost Charge for each daily Transaction shall be determined as the
product of: (a) the NU Companies' Daily Hydro-Quebec Facilities Short-Term Firm
Point-To-Point Transmission Rate (expressed in $ per kilowatt-day), and (b) the
Reserved Capacity set forth for such daily Transaction (expressed in kilowatts).
The NU Companies' Daily Rate is the NU Companies' Weekly Rate for Hydro-Quebec
Facilities Short-Term Firm Point-To-Point Transmission Service ÷ five (5) days.
The total of the charges for daily Transactions, under an individual
reservation, in a seven (7) day period shall not exceed the charges based on the
Weekly Rate and the maximum Reserved Capacity in the period.





--------------------------------------------------------------------------------




2.

NU Companies' Annual Formula Rate for Hydro-Quebec Facilities Short-Term
Transmission Service




The NU Companies' Annual Formula Rate for Hydro-Quebec Facilities Short-Term
Firm Point-To-Point Transmission Service shall be expressed in $ per
kilowatt-year and shall be determined in accordance with the rate formula
specified in Appendix A of this Schedule HQ-STF ("Formula Rate") being applied
to the costs recorded on the NU Companies' books of account (i.e., FERC Form 1).
The Formula Rate shall be determined on the basis of estimated costs for each
year until the actual NU Companies' costs for such year are determined.
Thereafter, payments made on such estimate shall be recalculated based on actual
data for that year, and an appropriate billing adjustment shall be made pursuant
to Section 7 of the Tariff.




3.

Tax Rates and Taxes




The Formula Rate set forth in this Schedule HQ-STF in effect during a Service
Year shall be based on the local, state, and federal tax rates and taxes in
effect during the prior year. If, at any time, additional or new taxes are
imposed on the Companies or existing taxes are removed, the Formula Rate will be
appropriately modified and filed with the Commission in accordance with Part 35
of the Commission's regulations.




4.

Provision re: Exchanges




With respect to Entitlement Transactions or Energy Transactions or other
transactions that involve an exchange, each party to such transaction shall be
treated as an individual Transmission Customer under the Tariff.   Accordingly,
a separate Schedule HQ-STF or other applicable charge(s) will be calculated for,
and a separate bill will be rendered to, each such individual Transmission
Customer.




5.

Discounts




Three principal requirements apply to discounts for transmission service  as
follows: (1) any offer of a discount made by the NU Companies must be announced
to all Eligible Customers solely by posting on the OASIS, (2) any customer
initiated requests for discounts (including requests for use by one’s wholesale
merchant or an affiliate’s use) must occur solely by posting on the OASIS, and
(3) once a discount is negotiated, details must be immediately posted on the
OASIS. For any discount agreed upon for service on a path, from point(s) of
receipt to point(s) of delivery, the NU Companies must offer the same discounted
transmission service rate for the same time period to all Eligible Customers on
all unconstrained transmission paths that go to the same point(s) of delivery on
the Transmission System.




B.

OPPORTUNITY COSTS CHARGE




The Opportunity Costs Charge shall be determined each month in accordance with
the provisions set forth in Appendix B of this Schedule HQ-STF and the Service
Agreement.




II.

In addition to the applicable charges set forth in Section I of this Schedule
HQ-STF, and as otherwise specified in the Service Agreement, the Transmission
Customer shall pay to NUSCO





--------------------------------------------------------------------------------

each month the following additional charges for Hydro-Quebec Facilities
Short-Term Firm Point-To-Point Transmission Service provided during such month.







A.

Taxes and Fees Charge




B.

Regulatory Expenses Charge




C.

Other




A.

TAXES AND FEES CHARGE




If any governmental authority requires the payment of any fee or assessment or
imposes any form of tax with respect to payments made for Hydro-Quebec
Facilities Short-Term Firm Point-To-Point Transmission Service provided under
the Tariff, not specifically provided for in any of the charge or rate
provisions under the Tariff, including any applicable interest charged on any
deficiency assessment made by the taxing authority, together with any further
tax on such payments, the obligation to make payment for any such fee,
assessment, or tax shall be borne by the Transmission Customer. The NU Companies
will make a separate filing with the Commission for recovery of any such costs
in accordance with Part 35 of the Commission's regulations.




B.

REGULATORY EXPENSES CHARGE




The NU Companies shall have the right to make a Section 205 filing for recovery
of regulatory expenses associated with the Tariff and the Service Agreements.




C.

OTHER




The NU Companies shall have the right, at any time, unilaterally to file for a
change in any of the provisions of this Schedule HQ-STF in accordance with
Section 205 of the Federal Power Act and the Commission's implementing
regulations.





--------------------------------------------------------------------------------

SCHEDULE HQ-STF




Appendix A







DETERMINATION OF




THE NU COMPANIES' FORMULA RATE




FOR HYDRO-QUEBEC FACILITIES




SHORT-TERM FIRM POINT-TO-POINT TRANSMISSION SERVICE




The NU Companies' Formula Rate for Hydro-Quebec Facilities Short-Term Firm
Point-To-Point




                                        Ai1 - B i1

Formula Ratei   =                         C i1




Transmission Service ("Formula Rate") is an annual rate determined from the
following formula.




WHERE:




•

i equals the calendar year during which service is being rendered ("Service
Year").




•

Ai-1 is the Annual Cost (expressed in dollars) of the Hydro-Quebec Facilities of
the NU Companies for the calendar year prior to the Service Year. The Annual
Revenue Requirements are determined pursuant to the formula specified in Exhibit
1 to this Appendix A of Schedule HQ-STF.




•

Bi-1 is the actual transmission revenues (expressed in dollars) provided from
the provision of transmission services over the Hydro-Quebec Facilities to
others. The actual transmission revenues shall be those recorded on the books of
the NU Companies in FERC Account Nos. 447 and 456 pertaining to Transmission of
Electricity for Others and such other applicable FERC Account for the calendar
year prior to the Service Year.




•

Ci-1 is the average of NU Companies' twelve monthly maximum transfer limits
(expressed in kilowatts) on its share of the Phase I and Phase II DC facilities
for the calendar year prior to the Service Year.





--------------------------------------------------------------------------------

SCHEDULE HQ-STF




Appendix A




Exhibit 1




DETERMINATION OF ANNUAL TRANSMISSION REVENUE REQUIREMENTS




The Annual Transmission Cost for the NU Companies' Hydro-Quebec Facilities are
the costs assessed by each of them in owning, operating, maintaining, and
supporting those facilities, plus any applicable leasing costs and an allocable
share of General Plant and other such plant and equipment. These costs shall be
computed on a calendar-year basis using costs, from the calendar year prior to
the Service Year.




In making such determinations, the provisions of the Uniform System of Accounts
prescribed by FERC for Class A and Class B Public Utilities and Licensees shall
be controlling.




The rate formulae for determination of the annual revenue requirements for the
Hydro-Quebec Facilities of the NU Companies are determined pursuant to this
Appendix A of Schedule HQSTF, as follows:




A.

ANNUAL REVENUE REQUIREMENTS = Sum of [each NU Companies' Hydro-Quebec Facilities
transmission costs - Chester Static VAR Compensator].





--------------------------------------------------------------------------------

SCHEDULE HQ-STF




Appendix B




PROVISIONS FOR RECOVERY OF OPPORTUNITY COSTS




FOR HYDRO-QUEBEC FACILITIES




The types of Opportunity Costs that may be incurred by the NU Companies and
charged to Transmission Customers in connection with the provision of
Hydro-Quebec Facilities Short-Term Firm Point-To-Point Transmission Service
pursuant to a Service Agreement are described

below.




1

OUT OF RATE COSTS




1.1

Out of Rate Costs are incurred when: (i) the NU Companies are required under an
ISO dispatch order to limit the operation of any of their generation
Entitlements below the output level under economic dispatch or to "must run" any
of their generation Entitlements above the levels associated with economic
dispatch; and (ii) the ISO dispatch order adversely impacts the NU Companies'
settlement billing or the settlement billing of another Transmission Customer
that has a contractual right (through the purchase of an Entitlement from the NU
Companies) to pass the cost back to the NU Companies; and (iii) the ISO does not
grant a waiver of the Out of Rate Costs incurred pursuant to (i) and (ii) above.




1.2

The information required from the ISO to establish the existence and level of
Out of Rate Costs and the Transmission Customer's responsibility for such costs
will normally not be available to the NU Companies by the end of the billing
month in which the Out of Rate Costs are incurred. Accordingly, the bills
rendered for Hydro-Quebec Facilities Short-Term Firm Point-To-Point Transmission
Service pursuant to Section 7 of the Tariff shall be subject to subsequent
adjustment, as provided in Section E.2 of this Appendix B of Schedule HQ-STF.




1.3

In circumstances where multiple transactions across a constrained transmission
path are causing the incurrence of Out of Rate Costs, the Out of Rate Costs will
be allocated first to the Hydro-Quebec Facilities Non-Firm Point-To-Point
Transmission Service customers under the Tariff to the extent that their service
is not curtailed or interrupted pursuant to the provisions of the Tariff. If,
after curtailment or interruption of such Hydro-Quebec Facilities Non-Firm
Point-To-Point Transmission Service and/or the allocation of Out of Rate Costs
to Hydro-Quebec Facilities Non-Firm Point-To-Point Transmission Service
customers under the Tariff, Out of Rate Costs remain, such remaining costs will
be allocated to Hydro-Quebec Facilities Long-Term and Hydro-Quebec Facilities
Short-Term Firm Point-To-Point Transmission Service customers with the latest
date (latest means, the latest dated Service Agreement for Firm Point-To-Point
Transmission Service).  Where the reduction in the number of megawatts of
Hydro-Quebec Facilities Long-Term and Hydro-Quebec Facilities Short-Term Firm
Point-To-Point Transmission Service that would have been required to eliminate
the need for the ISO limitation or "must run" in any hour exceeds the megawatts
of actual Hydro-Quebec Facilities Long-Term and Hydro-Quebec Facilities
Short-Term Firm Point-To-Point Transmission Service of the latest applicable
transaction in such hour, the excess Out of Rate Costs will be allocated to the
next latest transaction and so on until the total





--------------------------------------------------------------------------------

additional megawatts of Hydro-Quebec Facilities Long-Term and Hydro-Quebec
Facilities Short-Term Firm Point-To-Point Transmission Service that is required
to be reduced to eliminate the need for such ISO limitation or "must run" order
has been achieved. Whenever the transactions across a constrained transmission
path that are causing the incurrence of Out of Rate Costs include off-system
sales by the NU Companies, such NU Companies' off-system sales shall be included
on the same basis as Hydro-Quebec Facilities Long-Term and Hydro-Quebec
Facilities Short-Term Firm Point-To-Point Transmission Service transactions in
determining responsibility for Out of Rate Costs and the date of the off-system
sales contract or wholesale transaction shall be used to determine its "service
agreement" or "transaction" date.




2

OPPORTUNITY COSTS ON HYDRO-QUEBEC FACILITIES




2.1

Short-Term Power Transfers into New England




The NU Companies' lost opportunities to purchase economic short-term power will
occur when the amount of power that would be economical for the NU Companies to
purchase in the market (at a validated, quoted delivered price below their
decremental energy cost) exceeds the amount of the NU Companies' allocated share
of Hydro-Quebec Facilities transfer capacity not then committed to others for
Hydro-Quebec Facilities Long-Term and Hydro-Quebec Facilities Short-Term Firm
Point-To-Point Transmission Service into New England and for purchases on behalf
of Native Load Customers ("Short-Term Available Import Capacity"). Operating
conditions in New England or elsewhere and/or the location of the seller may
affect the amount of Hydro-Quebec Facilities Short-Term Available Import
Capacity.




The following steps comprise the procedures to be used in assigning such
Opportunity Costs on Hydro-Quebec Facilities to Firm customers under the Tariff
after assignment of any Opportunity Costs to Hydro-Quebec Facilities Non-Firm
Point-To-Point Transmission Service customers under the Tariff, pursuant to the
provisions of the Tariff.




2.1.1

The megawatt (MW) difference, if any, between the aggregate of economic power
purchase opportunities available and Hydro-Quebec Facilities Short-Term
Available Import Capacity will be determined hourly ("Import Shortfall").




2.1.2

To assign such Opportunity Costs on Hydro-Quebec Facilities to Transmission
Customers, Firm Point-To-Point Service Agreements under the Tariff will be
ordered (stacked) by date of execution of the Hydro-Quebec Facilities Firm
Point-To-Point Service Agreement under the Tariff, with the Firm Point-To-Point
Transmission Customers under the Tariff having the latest date being assigned
the highest order number.




2.1.3

Hydro-Quebec Facilities Firm Point-To-Point Transmission Customers under the
Tariff contributing to the MW amount of lost opportunities will be determined by
aggregating MWs of Reserved Capacity counting backward from the highest order
number Hydro-Quebec Facilities Firm Point-To-Point Service Agreement under the
Tariff until the aggregate MWs equals the Import Shortfall.




2.1.4

Such Opportunity Costs on Hydro-Quebec Facilities for each hour associated with
the lowest cost purchase opportunity foregone will be assigned to the





--------------------------------------------------------------------------------

highest order numbered Hydro-Quebec Facilities Firm Point-To-Point Service
Agreement(s) under the Tariff up to the MWs of such foregone purchase.




2.1.5

The MWs of the next lowest cost purchase foregone will be assigned to the MWs of
the next following Hydro-Quebec Facilities Firm Point-To-Point Service Agreement
under the Tariff (next highest order number not fully included in the
calculation in d. above) and so on until the MWs used to calculate the lost
opportunities equals the Import Shortfall.




2.1.6

Such Opportunity Costs on Hydro-Quebec Facilities will be calculated for each
hour by computing the difference between the cost of the economic power offered
to, but not able to be taken by, the NU Companies and the decremental energy
cost for the NU Companies for an equivalent amount of megawatt-hours (after
reflecting applicable losses) of such foregone purchases. If however, the NU
Companies elect to purchase power from an alternative supplier involving an
unconstrained interface, such Opportunity Costs on Hydro-Quebec Facilities for
each hour will be calculated as the difference between the cost of the economic
power for the foregone transaction and the cost of economic power for the
alternative transaction.  The Service Agreement will set forth the method for
calculating charges for Opportunity Costs on Hydro-Quebec Facilities associated
with such foregone purchases.




2.2

Short-Term Power Transfers Out of New England




The NU Companies' lost opportunities to sell Hydro-Quebec Facilities short-term
power will occur when the amount of power that would be economical for the NU
Companies to sell in the market (at validated, quoted prices that exceed their
incremental energy cost) exceeds the amount of the NU Companies' allocated share
of the Hydro-Quebec Facilities transfer capacity out of New England not then
committed for Hydro-Quebec Facilities Long-Term and Hydro-Quebec Facilities
Short-Term Firm Point-To-Point Transmission Service out of New England
("Short-Term Available Export Capacity"). It is recognized that operating
conditions in New England or elsewhere and/or the location of the buyer may
affect the amount of Short-Term Available Export Capacity.




The following steps comprise the procedures to be used in assigning such
Opportunity Costs on Hydro-Quebec Facilities to Firm Point-To-Point Customers
under the Tariff after assignment of Opportunity Costs to Hydro-Quebec
Facilities Non-Firm Point-To-Point Transmission Service customers under the
Tariff,  pursuant to the provision of the Tariff.




2.2.1

The megawatt (MW) difference, if any, between the aggregate of economic power
sales opportunities and the Short-Term Available Export Capacity will be
determined hourly ("Export Shortfall").




2.2.2

To assign such Opportunity Costs on Hydro-Quebec Facilities to Transmission
Customers, the date of Hydro-Quebec Facilities Firm Point-To-Point Service
Agreements under the Tariff for transmission service out of New England will be
ordered (stacked) by date of the Firm Point-To-Point Service Agreement under the
Tariff (for NU Companies off-system sales, transmitted under Hydro-Quebec
Facilities Firm Point-To-Point Transmission Service under the Tariff, the date
used shall be the date of the sales contract or wholesale transaction), with the





--------------------------------------------------------------------------------

Hydro-Quebec Facilities Firm Point-To-Point Transmission Customers under the
Tariff (or the NU Companies) having the latest execution date being assigned the
highest order number.




2.2.3

Firm Point-To-Point Transmission Customers under the Tariff (and/or the NU
Companies) contributing to the MW amount of lost opportunities will be
determined by aggregating MWs of Reserved Capacity (including contract or
transaction amount of such Companies' sales) counting backward from the highest
order number Hydro-Quebec Facilities Firm Point-To-Point Service Agreement under
the Tariff (or contract or transaction of such NU Companies' sales) until the
aggregate MWs equals the Export Shortfall.




2.2.4

Such Opportunity Costs on Hydro-Quebec Facilities for each hour associated with
the highest priced sale opportunity foregone will be assigned to the highest
order numbered Hydro-Quebec Facilities Firm Point-To-Point Service Agreement
under the Tariff (or contract or transaction for such Companies' sales) up to
the MWs of such foregone sale.




2.2.5

The MWs of the next highest price sale foregone will be assigned to the MWs of
the next following Firm Point-To-Point Service Agreement under the Tariff or NU
Companies' off-system sale (next highest order number not fully included in the
calculation in d. above) and so on until the MWs used to calculate the lost
opportunities equals the Export Shortfall.




2.2.6

Such Opportunity Costs on Hydro-Quebec Facilities for each hour will be
calculated by computing the difference between the price of the power for which
willing buyers exist, but to whom sales cannot be made because of limited
Hydro-Quebec Facilities Short-Term Available Export Capacity, and the
incremental energy cost for the NU Companies for an equivalent amount of
megawatt-hours (after reflecting applicable losses) of such foregone sales. If,
however, the NU Companies elect to sell power to an alternative supplier
involving an unconstrained interface, such Opportunity Costs on Hydro-Quebec
Facilities will be calculated as the difference between the delivered price of
power of the foregone transaction and the delivered price of power for the
alternative transaction. The Service Agreement will set forth the methodology
for calculating charges for Opportunity Costs on Hydro-Quebec Facilities
associated with such foregone sales.




3

TIE LINE ADJUSTMENT COSTS




Service across the Hydro-Quebec Facilities into New England that results in a
decrease in the amount of tie line benefits (expressed in kilowatts) reflected
in the NU Companies' Capability Responsibility will be subject to claims for
Opportunity Costs to account for reduction in such tie line benefits. The
Service Agreement will set forth the methodology to determine the reduced tie
line benefit to the NU Companies and to calculate the charge for recovery of
such Opportunity Costs.




4

OTHER OPPORTUNITY COSTS




Nothing in this Appendix B of Schedule HQ-STF shall be construed to limit the
right of the NU Companies to file unilaterally under Section 205 of the Federal
Power Act for recovery of other





--------------------------------------------------------------------------------

Opportunity Costs incurred by the Companies in connection with Hydro-Quebec
Facilities Short-Term Firm Point-To-Point Transmission Service to a Transmission
Customer.




5

OTHER PROVISIONS




5.1

Whenever the NU Companies determine in advance that they expect to charge the
Transmission Customer for Opportunity Costs hereunder, the NU Companies will, if
practicable, notify the Transmission Customer, based on the information then
available, and give such Customer the option of interrupting its scheduled
deliveries for an identified day in order to avoid charges for Opportunity
Costs. It is explicitly recognized that the NU Companies may not unilaterally
interrupt service to avoid the incurrence of Opportunity Costs, and the option
to permit interruption rests solely with the Transmission Customer. It is also
explicitly recognized that the NU Companies may not have the ability to make
this determination on a timely basis and to provide notice in advance of
scheduling deadlines and they shall not be liable in any manner for failure to
provide advance notice under this paragraph or for changes in operating
conditions that impact on anticipated availability of transmission capacity.




5.2

For any hour that the NU Companies incur an Opportunity Cost pursuant to this
Appendix B of Schedule HQ-STF and NUSCO determines that the Opportunity Cost
would not have been incurred if the NU Companies were not providing Hydro-Quebec
Facilities Short-Term Firm Point-To-Point Transmission Service to the
Transmission Customer, NUSCO shall be obligated to notify the Transmission
Customer within one month of the date on which it had knowledge of the
incurrence of the Opportunity Costs. In the event that the then calculated
cumulative Opportunity Costs exceed the cumulative charges previously billed to
the Transmission Customer for Embedded Costs or Opportunity Costs pursuant to
Section I. of Schedule HQ-STF, NUSCO may render an immediate billing adjustment.




5.3

All claims for Opportunity Costs shall be accompanied by a written statement or
other documentation: (i) showing that the Opportunity Costs were incurred; (ii)
showing the calculation for the Opportunity Costs incurred and claimed; and
(iii) showing that the Opportunity Costs would not have been incurred in the
absence of the transaction being charged. If the Transmission Customer, in good
faith, disputes NUSCO's claim for Opportunity Costs, such dispute must be made
within a ninety (90) day period following the end of the Service Year for which
the Opportunity Costs were claimed by NUSCO.




5.4

The NU Companies shall have the right, at any time, unilaterally to file for a
change in any of the provisions of this Appendix B of Schedule HQ-STF in
accordance with Section 205 of the Federal Power Act and the Commission's
implementing regulations.





--------------------------------------------------------------------------------

SCHEDULE HQ-NF




Non-Firm Point-To-Point Hydro-Quebec Facilities




Direct Current Transmission Service







CHARGE PROVISIONS




I.

NUSCO shall bill the Transmission Customer for Hydro-Quebec Facilities Non-Firm
Point-To-Point Transmission Service, and the Transmission Customer shall be
obligated to pay to NUSCO the charges as set forth in this Schedule HQ-NF as
applicable.




A.

TRANSMISSION CHARGE




1.

General

The Transmission Customer shall pay to NUSCO each month the sum of the
Transmission Charges calculated for all of its monthly Transactions, weekly
Transactions, daily Transactions and hourly Transactions, each as set forth
below.

With respect to any wholesale transactions that involve an exchange, each party
to such Transaction shall be an individual Transmission Customer under the
Tariff. Accordingly, a Transmission Charge, as applicable, will be calculated
for, and a separate bill will be rendered to, each such Transmission Customer.




2.

Hydro-Quebec Facilities Non-Firm Point-To-Point Transmission Service For Monthly
Transactions




The Transmission Charge for each month applicable to a monthly Transaction shall
be determined as the product of: (a) the rate posted on NU's Open Access
Same-Time Information System ("OASIS") at the time the service is reserved, not
to exceed the NU Companies' Annual Rate for Hydro-Quebec Facilities Non-Firm
Point-To-Point Transmission Service divided by twelve (12) months and (b) the
Reserved Capacity set forth in the Transmission Customer's applicable
Reservation for such month, expressed in kilowatts.




3.

Hydro-Quebec Facilities Non-Firm Point-To-Point Transmission Service For Weekly
Transactions




The Transmission Charge for each month applicable to weekly Transactions shall
be the sum of the transmission charges determined for each weekly Transaction
during such month. The transmission charge for each weekly Transaction shall be
determined as the product of: (a) the rate posted on the NU Companies’ OASIS at
the time the service is reserved, not to exceed the NU Companies' Weekly
Hydro-Quebec Facilities Firm Point-To-Point Transmission Charge Rate (expressed
in $ per kilowatt-week), and (b) the Reserved Capacity set forth in the
Transmission Customer's applicable Reservation for such week (expressed in
kilowatts). The NU Companies' Weekly Rate is the NU Companies' Annual Rate for
Hydro-Quebec Facilities Non-Firm Point-To-Point Transmission Service divided by
fifty-two (52) weeks.




4.

Hydro-Quebec Facilities Non-Firm Point-To-Point Transmission Service For Daily
Transactions





--------------------------------------------------------------------------------

The Transmission Charge for each month applicable to daily Transactions will be
the sum of the transmission charges determined for each daily Transaction. The
transmission charge for each daily Transaction shall be determined as the
product of: (a) the rate posted on the NU Companies’ OASIS at the time the
service is reserved, not to exceed the NU Companies' Daily Hydro-Quebec
Facilities Firm Point-To-Point Transmission Charge Rate (expressed in $ per
kilowatt-day), and (b) the Reserved Capacity set forth in the Transmission
Customer's applicable Reservation for such day (expressed in kilowatts). The NU
Companies' On-Peak Daily Rate is the Companies' Weekly Rate for Hydro-Quebec
Facilities Non-Firm Point-To-Point Transmission Service ÷ five (5) days. The NU
Companies' Off-Peak Daily Rate is the NU Companies' Weekly Rate for Hydro-Quebec
Facilities Non-Firm Point-To-Point Transmission Service ÷ seven (7) days. The
total of the charges for daily Transactions, under an individual Reservation, in
a seven (7) day period shall not exceed the charges based on the Weekly Rate and
the maximum Reserved Capacity in the period.




5.

Hydro-Quebec Facilities Non-Firm Point-To-Point Transmission Service For Hourly
Transactions




The Transmission Charge for each month applicable to hourly Transactions will be
the sum of the transmission charges determined for each hourly Transaction. The
transmission charge for each hour of an hourly Transaction shall be determined
as the product of: (a) the rate posted on the NU Companies’ OASIS at the time
the service is reserved, not to exceed the NU System Companies' Daily
Hydro-Quebec Facilities Firm Point-To-Point Transmission Service Rate ÷ sixteen
(16) hours (expressed in $ per kilowatt-hour), and (b) the Reserved Capacity as
set forth in the Transmission Customer's applicable Reservation for such hour
(expressed in kilowatts).  The NU Companies' Hourly On-Peak Rate is equal to the
NU Companies' Daily Rate for Hydro-Quebec Facilities Non-Firm Transmission
Service ÷ sixteen (16) hours. The NU Companies' Hourly Off-Peak Rate is equal to
the NU Companies' Daily Rate for Hydro-Quebec Facilities Non-Firm Transmission
Service divided by twenty-four (24) hours. The total of the charges for hourly
Transactions, under an individual Reservation, in a twenty-four (24) hour period
shall not exceed the charges based on the Daily Rate and the maximum Reserved
Capacity in the period.




6.

Discounts

Three principal requirements apply to discounts for transmission service as
follows: (1) any offer of a discount made by the NU Companies must be announced
to all Eligible Customers solely by posting on the OASIS, (2) any customer
initiated requests for discounts (including requests for use by one’s wholesale
merchant or an affiliate’s use) must occur solely by posting on the OASIS, and
(3) once a discount is negotiated, details must be immediately posted on the
OASIS. For any discount agreed upon for service on a path, from point(s) of
receipt to point(s) of delivery, the NU Companies must offer the same discounted
transmission service rate for the same time period to all Eligible Customers on
all unconstrained transmission paths that go to the same point(s) of delivery on
the Transmission System.




7.

Credit to the Transmission Charge




Whenever service provided hereunder is interrupted or curtailed by the NU
Companies, the Local Control Center or the ISO, the Transmission Charges to the
Transmission Customer calculated pursuant to Sections A.1 through 5, of this
Schedule HQ-NF shall be





--------------------------------------------------------------------------------

credited by an amount equal to the sum of the credits calculated for each hour
of interruption or curtailment in service. The credit to the Transmission
Customer for each such hour of interruption or curtailment shall be calculated
as the product of (i) the applicable equivalent hourly charge for hourly, daily,
weekly, or monthly Transactions, and (ii) the kilowatts of service interruption
or curtailment during such hour.




8.

NU Companies' Annual Formula Rate for Hydro-Quebec Facilities Non-Firm
Point-To-Point Transmission Service




The NU Companies' Annual Formula Rate for Hydro-Quebec Facilities Non-Firm
Point-To-Point Transmission Service shall be expressed in $ per kilowatt-year
and shall be determined in accordance with the rate formula specified in
Appendix A of this Schedule HQ-NF ("Formula Rate"), being applied to the costs
recorded on each of the NU Companies' books of account (i.e., FERC Form 1).  The
Formula Rate shall be determined on the basis of estimated costs for each year
until the actual NU Companies' costs for such year are determined. Thereafter,
payments made on such estimate shall be recalculated based on actual data for
that year, and an appropriate billing adjustment shall be made pursuant to
Section 7 of the Tariff.




9.

Tax Rates and Taxes




The Formula Rate set forth in this Schedule HQ-NF in effect during a Service
Year shall be based on local, state, and federal tax rates and taxes in effect
during the prior year. If, at any time, additional or new taxes are imposed on
the NU Companies or existing taxes are removed, the Formula Rate will be
appropriately modified and filed with the Commission in accordance with Part 35
of the Commission's regulations.




II.

In addition to the applicable charges set forth in Parts I and II of the Tariff,
and as otherwise specified in the Service Agreement, the Transmission Customer
shall pay NUSCO each month the following additional charges for Hydro-Quebec
Facilities Non-Firm Point-To-Point Transmission Service provided during such
month.




A.

Taxes and Fees Charge




B.

Regulatory Expenses Charge




C.

Other




A.

TAXES AND FEES CHARGE




If any governmental authority requires the payment of any fee or assessment or
imposes any form of tax with respect to payments made for Hydro-Quebec
Facilities Non-Firm Point-To-Point Transmission Service provided under the
Tariff, not specifically provided for in any of the charge or rate provisions
under the Tariff, including any applicable interest charged on any deficiency
assessment made by the taxing authority, together with any further tax on such
payments, the obligation to make payment for such fee, assessment, or tax shall
be borne by the Transmission Customer. The NU Companies will make a separate
filing with the Commission for recovery of any such costs in accordance with
Part 35 of the Commission's regulations.




B.

REGULATORY EXPENSES








--------------------------------------------------------------------------------

The NU Companies reserve their rights to make a Section 205 filing for recovery
of their costs to administer the Tariff and the Service Agreements.




C.

OTHER




The NU Companies shall have the right, at any time, unilaterally to file for a
change in any of the provisions of this Schedule HQ-NF in accordance with
Section 205 of the Federal Power Act and the Commission's implementing
regulations.





--------------------------------------------------------------------------------

SCHEDULE HQ-NF




Appendix A







DETERMINATION OF




THE NU COMPANIES' FORMULA RATE




FOR HYDRO-QUEBEC FACILITIES




NON-FIRM POINT-TO-POINT TRANSMISSION SERVICE




The NU Companies' Formula Rate for Hydro-Quebec Facilities Non-Firm
Point-To-Point




                                        Ai1 - B i1

                                    _________

Formula Ratei   =                         C i1




Transmission Service ("Formula Rate") is an annual rate determined from the
following formula.




WHERE:

•

i equals the calendar year during which service is being rendered ("Service
Year").




•

Ai-1 is the Annual Cost (expressed in dollars) of the Hydro-Quebec Facilities of
the NU Companies for the calendar year prior to the Service Year. The Annual
Revenue Requirements are    determined pursuant to the formula specified in
Exhibit 1 to this Appendix A of Schedule HQ-NF.




•

Bi-1 is the actual transmission revenues (expressed in dollars) provided from
the provision of transmission services over the Hydro-Quebec Facilities to
others. The actual transmission revenues shall be those recorded on the books of
the NU Companies in FERC Account Nos. 447 and 456 pertaining to Transmission of
Electricity for Others and such other applicable FERC Account for the calendar
year prior to the Service Year.

•

Ci-1 is the average of the NU Companies’ monthly peak load (expressed in
kilowatts of its share of the Hydro-Quebec Facilities of the NU Companies, for
the calendar year prior to the Service Year, as reported in FERC Form No. 1.





--------------------------------------------------------------------------------

SCHEDULE HQ-NF




Appendix A




Exhibit 1




DETERMINATION OF ANNUAL TRANSMISSION REVENUE REQUIREMENTS




The Annual Transmission Cost for the NU Companies' Hydro-Quebec Facilities are
the costs assessed by each of them in owning, operating, maintaining, and
supporting those facilities, plus any applicable leasing costs and an allocable
share of General Plant and other such plant and equipment. These costs shall be
computed on a calendar-year basis using costs, from the calendar year prior to
the Service Year.




In making such determinations, the provisions of the Uniform System of Accounts
prescribed by FERC for Class A and Class B Public Utilities and Licensees shall
be controlling.




The rate formula for determination of the annual revenue requirements for the
Hydro-Quebec Facilities of the NU Companies are determined pursuant this
Appendix A of Schedule HQ-NF, as follows:




A.

ANNUAL REVENUE REQUIREMENTS = Sum of [each NU Companies' Hydro-

Quebec Facilities transmission costs-Chster Static VAR Compensator].





--------------------------------------------------------------------------------

ATTACHMENT HQ-NETWORK







Charge Provisions For Hydro-Quebec Facilities Network Integration Transmission
Service




I.

CHARGES FOR HYDRO-QUEBEC FACILITIES FOR NETWORK TRANSMISSION SERVICE




A.

DEMAND CHARGE




1.

Determination of Demand Charge

The Demand Charge will be determined in accordance with Section 34.1 of the
Tariff.




2.

NU Companies' Annual Transmission Cost

The annual Transmission Cost shall be determined in accordance with the rate
formula specified in Appendix A of this Attachment HQ-NETWORK ("Formula
Requirement"), being applied to the costs recorded on each of the NU Companies'
books of accounts (i.e., FERC Form 1). The Formula Requirement shall be
determined on the basis of estimated costs for each year until the actual NU
Companies' costs for such year are determined.  Thereafter, payments made on
such estimate shall be recalculated based on actual data for that year, and an
appropriate billing adjustment shall be made pursuant to Section 7 of the
Tariff.




B.

TAX RATES AND TAXES




The Formula Costs set forth in this Attachment HQ-NETWORK in effect during a
Service Year shall be based on local, state, and federal tax rates and taxes in
effect during the prior year. If, at any time, additional or new taxes are
imposed on the NU Companies or existing taxes are removed, the Formula
Requirements will be appropriately modified and filed with the Commission in
accordance with Part 35 of the Commission's regulations.




II.

In addition to the applicable charges set forth in Parts I and III of the
Tariff, and as otherwise specified in the Service Agreement, the Transmission
Customer shall pay to NUSCO each month the following additional charges for
Hydro-Quebec Facilities Network Transmission Service provided during such month.




A.

Taxes and Fees Charge




B.

Regulatory Expenses Charge




C.

Other




A.

TAXES AND FEES CHARGE

If any governmental authority requires the payment of any fee or assessment or
imposes any form of tax with respect to payments made for service provided under
the Tariff, not specifically provided for in any of the charge or rate
provisions under the Tariff, including any applicable interest charged on any
deficiency assessment by the taxing authority, together with any further tax on
such payments, the obligation to make payment for any such fee, assessment, or
tax shall be borne by the Transmission Customer. The NU Companies will make a
separate filing with the Commission for recovery of any such costs in accordance
with Part 35 of the Commission's regulations.





--------------------------------------------------------------------------------




B.

REGULATORY EXPENSES CHARGE

The NU Companies shall have the right to make a Section 205 filing for recovery
of regulatory expenses associated with the Tariff and the Service Agreements.




C.

OTHER

The NU Companies shall have the right, at any time, unilaterally to file for a
change in any of the provisions of this Attachment HQ-NETWORK in accordance with
Section 205 of the Federal Power Act and the Commission's implementing
regulations.





--------------------------------------------------------------------------------

ATTACHMENT HQ-NETWORK

Appendix A




DETERMINATION OF

THE NU COMPANIES'

HYDRO-QUEBEC FACILITIES

NETWORK FORMULA REQUIREMENTS

FOR TRANSMISSION SERVICE




The NU Companies' formula requirements for Hydro-Quebec Facilities Network
Transmission

Formula Requirements   = Ai1 - B i1




Service is determined from the following formula.




WHERE:




•

i equals the calendar year during which service is being rendered ("Service
Year").




•

Ai-1 is the Annual Cost (expressed in dollars) of the Hydro-Quebec Facilities of
the NU Companies for the calendar year prior to the Service Year. The Annual
Revenue Requirements are determined pursuant to the formula specified in Exhibit
1 to this Appendix A of Attachment HQ-NETWORK.




•

Bi-1 is the actual transmission revenues (expressed in dollars) provided from
the provision of transmission services over the Hydro-Quebec Facilities to
others. The actual transmission revenues shall be those recorded on the books of
the NU Companies in FERC Account Nos. 447 and 456 pertaining to Transmission of
Electricity for Others and such other applicable FERC Account for the calendar
year prior to the Service Year.





--------------------------------------------------------------------------------

ATTACHMENT HQ-NETWORK




Appendix A




Exhibit 1







DETERMINATION OF ANNUAL TRANSMISSION COSTS




The Annual Transmission Costs for the NU Companies' Hydro-Quebec Facilities are
the costs assessed by each of them in owning, operating, maintaining, and
supporting those facilities, plus any applicable leasing costs and an allocable
share of General Plant and other such plant and equipment. These costs shall be
computed on a calendar-year basis using costs, from the calendar year prior to
the Service Year.




In making such determinations, the provisions of the Uniform System of Accounts
prescribed by FERC for Class A and Class B Public Utilities and Licensees shall
be controlling.




The rate formula for determination of the annual Costs for the Hydro-Quebec
Facilities of the NU Companies are determined pursuant to this Appendix A of
Attachment HQ-NETWORK, as follows:




A.

ANNUAL REVENUE REQUIREMENTS = Sum of [each NU Companies' Hydro-Quebec Facilities
transmission costs -Chester Static VAR Compensator costs].





--------------------------------------------------------------------------------

-----------------------------------------------------------------------------------------------------------------------------

<FN>

<FN1>  Excludes MWs associated with lump sum payment transactions identified in
footnote 2.

<FN2>  Includes amortization of revenues from point-to-point transmission
service provided to Consolidated Edison Energy Massachusetts, Inc. and NRG
Energy, Inc. under contracts in which customers paid based on single lump sum
payment.

<FN3>  Includes amortization of revenues from point-to-point transmission
service provided to Consolidated Edison Energy Massachusetts, Inc. and NRG
Energy, Inc. under contracts in which customers paid based on single lump sum
payment.

<FN4>  Includes amortization of revenues from point-to-point transmission
service provided to Consolidated Edison Energy Massachusetts, Inc. and NRG
Energy, Inc. under contracts in which customers paid based on single lump sum
payment.

</FN>

-----------------------------------------------------------------------------------------------------------------------------



